PETROLEUM AGREEMENT
BETWEEN

THE GOVERNMENT OF THE
COOPERATIVE REPUBLIC OF
GUYANA

AND

ESSO EXPLORATION AND
PRODUCTION GUYANA LIMITED

CNOOC NEXEN PETROLEUM GUYANA
LIMITED

HESS GUYANA EXPLORATION
LIMITED

TABLE OF CONTENTS

Article 1 - Definitions...
Article 2 - Agreement, the Operator, Liabilities and Indemnities
Article 3 - Petroleum Prospecting Licence and Guarantee.
Article 4 - Exploration Programme and Expenditure Obligation
Article 5 - Relinquishment of Areas
Article 6 - Delegation; Co-operation between Contractor and GGMC..
Article 7 - Annual Work Programme and Budget.

Article 8 - Discovery and Development.
Article 9 - Records, Reports and Information; Confidentiality
Article 10 - Annual Licence Rental Charge........
Article 11 - Cost Recovery and Production Sharing.
Article 12 - Associated and Non - Associated Gas. ..
Article 13 - Valuation of Crude Oil or Natural Gas
Article 14 - Disposal of Production
Article 15 - Taxation and Royalty
Article 16 - Contracts and Assignment:
Article 17 - Domestic Supply Obligation ..
Article 18 - Guyana Resources.
Article 19 - Employment and Training,
Article 20 - Rights to Assets and Insurance.
Article 21 - Import Duties .

Article 22 - Foreign Exchange Control
Article 23 - Accounting and Audits...
Article 24 - Force Majeure
Article 25 - Assignment
Article 26 - Arbitration.
Article 27 - Applicable Law
Article 28 — Social Responsibility and Protection of the Environmen
Article 29 - Termination and Cancellation.
Article 30 - Effective Date
Article 31 - Miscellaneous
Article 32 - Stability of Agreement
Article 33 — Signature Bonus
Article 34 - Notices ....c.ssssecssssssessscsscssecsnecsccsssssecsnecenssusssstenecsnesanceneeseessecoaccncensersseacsaneeseesessuessens
Annex A — Description of Contract Area

Annex B — Map of Contract Area

Annex C — Accounting Procedure

Annex D — Pre-Approved and Certified Petroleum Operations Items

FH ooh

PETROLEUM AGREEMENT

Responsible for Petroleum (hereinafter referred to as the “Minister”) of the One Part
and

Esso Exploration and Production Guyana Limited (hereinafter referred to as “Esso”), a compa:
incorporated in Bahamas and registered in Guyana under Section 259 of the Companies’ Act.
Chapter 89:01, with a registered office at 62 Hadfield and Cross Streets, Werk-en-Rust,
Georgetown, Guyana, CNOOC Nexen Petroleum Guyana Limited (hereinafter referred to as
“Nexen”), a company incorporated in Barbados, with a registered office at CGI Tower, 2™ Floor,
Warrens, St. Michael, Barbados and an office in Guyana at 62 Hadfield and Cross Streets, Werk-
en-Rust, Georgetown, Guyana; and Hess Guyana Exploration Limited (hereinafter referred to as
“Hess”), a company incorporated in the Cayman Islands, with a registered office at 62 Hadfield
and Cross Streets, Werk-en-Rust, Georgetown, Guyana of the Other Part.

WHEREAS

ay By virtue of the Petroleum (Production) Act, Cap. 65:05, Petroleum existing in its natural
condition in strata in Guyana is vested in the State; the Petroleum (Exploration and
Production) Act, No. 3 of 1986 and the Petroleum (Exploration and Production)
Regulations 1986 make provision with respect to prospecting for and production of
Petroleum, and for matters connected therewith;

(2) The Guyana Geology and Mines Commission, a body corporate established under the
Guyana Geology and Mines Commission Act (No. 9 of 1979), has been seised with the
responsibility, inter alia, of planning and securing the development, exploitation and
management of Petroleum, as defined in the Act, in Guyana so as to ensure for the people
of Guyana the maximum benefits therefrom and for doing such things in relation thereto;

(3) | With respect to prospecting for and producing Petroleum and for matters connected
therewith the Act and Regulations, subject to certain limitations and conditions contained
therein authorize the Minister to grant Petroleum Prospecting Licences and Petroleum
Production Licences;

(4) Section 10 of the Act authorizes the Minister to enter into an agreement with any person
with respect to, inter alia, the grant of a Licence, the conditions to be included in a Licence,
the procedure to be followed by the Minister while exercising any discretion conferred
upon him by or under the Act and the manner in which the discretion shall be exercised
and any matter incidental to or connected therewith;

(5) Esso, Nexen and Hess have submitted to the Minister a propesal_(the “proposal”) for a
Production Sharing Agreement in respect of a certain FT Aes. iG ana, on terms
and conditions specified in the proposal; 4,

Page 1

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess
(6)

1)

(8)

GGMC has been authorised by the Minister to assist in and support the negotiation of this
Agreement subject to the provisions of the Act and Regulations and to the final written
approval of the Minister of its contents and execution thereof and to assist in the
administration and implementation thereof;

Esso, Nexen and Hess will have, or will acquire, the financial resources, the managerial,
technical and industrial competence and the experience to carry out Petroleum Operations
and will provide an affiliate company guarantee, in accordance with section 13 of the Act;

Pursuant to the aforesaid recitals, Esso, Nexen and Hess made an application to the
Minister for a Petroleum Prospecting Licence in accordance with regulation 13 of the
Regulations (as hereinafter defined), over the area described in Annex A and shown on the
map attached as Annex B, subject to the terms and conditions herein set forth and subject
to the provisions of the Act and Regulations and Esso, Nexen and Hess have agreed by
execution of this Agreement to accept the said Licence on the said terms and conditions
and provisions.

NOW, THEREFORE, in consideration of the premises and covenants and conditions herein
contained, IT IS HEREBY AGREED between the Parties as follows:

Page 2

Petroleum Agreement \v nh’

Government of Guyana ~— Esso, Nexen and Hess La yb

Article 1 - Definitions

1

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

In this Agreement, unless the context otherwise requires:

“1999 Petroleum Agreement” means that certain Petroleum Agreement dated June 14,
1999, entered into by the Minister Responsible for Petroleum representing the Government
of the Co-Operative Republic of Guyana and Esso Exploration and Production Guyana
Ltd., as amended;

“1999 Petroleum Prospecting Licence” means the petroleum prospecting licence dated 14
June 1999 (as amended) granted by the Government to the Contractor in respect of the
Contract Area;

“Accounting Procedure” means the procedure set out in Annex C;

“Act” means the Petroleum (Exploration and Production) Act No.3 of 1986, as from time
to time modified, amended or supplemented;

“Affiliated Company” in relation to the Contractor means, a company or corporation;

(i) which is, directly or indirectly controlled by the Contractor; or

(ii) which directly or indirectly, controls the Contractor; or

(iii) which is, directly or indirectly, controlled by a company or corporation
that also, directly or indirectly, controls the Contractor. For the purpose of this definition
“control” means the right to exercise a vote of fifty percent (50%) or more of all the voting
shares;

“Agreed Interest Rate” means interest computed on a monthly basis at the rate per annum
equal to the average London Interbank Offer Rate (LIBOR) for six (6) months United
States dollar deposits, as published by the Wall Street Journal, on the first Business Day of
such month being calculated, plus three (3) percentage points;

“Agreement” means this Agreement and the Annexes hereto attached and made a part
hereof;

“Appraisal Programme” means a programme carried out following a discovery of
Petroleum in the Contract Area for the purpose of delineating the Petroleum Reservoir, as
defined in the Act, to which that discovery relates in terms of thickness and lateral extent
and estimating the quantity of recoverable Petroleum therein prior to declaration of
commerciality;

“Appraisal Well” means a well drilled for the purpose of an Appraisal Programme;
“Article” means an Article of this Agreement;

“Associated Gas” means all Natural Gas produced

Page 3

the predominant production is Crude Oil and includes the gas-cap which overlies and is in
contact with Crude Oil;

“Barrel” means a quantity consisting of forty-two (42) United States gallons, liquid
measure, measured at standard conditions of atmospheric pressure and temperature (14.7
Ibs/sq. inch absolute or | Kg/sq. cm. absolute and corrected to a temperature of sixty (60)
degrees Fahrenheit or fifteen (15) degrees Celsius);

“Bridging Deed” means the agreement entered into the Parties, on or around the date of
this Agreement, pursuant to section 10 of the Act to set out the process whereby the 1999
Petroleum Agreement and the 1999 Petroleum Prospecting Licence will be replaced by this
Agreement and a new Petroleum Prospecting Licence in respect of the Contract Area.

“Business Day” means a day on which the banks in Georgetown, Guyana are customarily
open for business.

“Calendar Month” or “Month” means any of the twelve months of the Calendar Year;

“Calendar Quarter” or “Quarter” means a period of three (3) consecutive months beginning
on the first day of January, April, July or October;

“Calendar Year” or “Year” means a period of twelve (12) consecutive Months
commencing on January | and ending on the succeeding December 31 provided however
that a Year of a term of a Licence shall be the period specified in section 2 (2) (b) of the
Act;

“Commercial Discovery” means any discovery, which the Contractor in its sole judgment
considers economic to develop and produce pursuant to the terms of the Agreement;

“Contract Area” means:

re) on the Effective Date the area described in Annex A and shown on the map in
Annex B and the subject of the Petroleum Prospecting Licence granted to the
Contractor pursuant to Article 3; and

Gi) thereafter any areas which at any particular time are subject to the Petroleum
Prospecting Licence or Petroleum Production Licence(s) granted to the Contractor
under Article 8;

“Contract Costs” means Exploration Costs, Development Costs, Operating Costs, Service
Costs, General and Administrative Costs as well as Annual Overhead Charge, but
excluding Pre-Contract Costs;

“Contractor” means Esso, Nexen and Hess and includes their successors and permitted
assignees;

“Cost Gas” has the meaning assigned in Article 11;

Page 4

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

“Cost Oil” has the meaning assigned in Article 11;

“Crude Oil” or “Oil” means crude mineral oil, asphalt, ozokerite, distillates, condensates
and all kinds of hydrocarbons and bitumens, both in solid and liquid forms, at standard
conditions of temperature and pressure (60 degrees Fahrenheit or 15 degrees Celsius and
14.7 lbs/sq. in or 1 Kg/sq. cm);

“Delivery Point” means, unless otherwise agreed, the point at which title, control and
possession of a marketed product under this Agreement transfers from seller or rightholder
to buyer, as defined in a Development Plan and agreed to by the Contractor and the
Minister. In the event there is no agreement between the Minister and the Contractor in
regard to the preceding sentence: (i) in the case of waterborne export of a marketed product
(including but not limited to Crude Oil, LNG or NGLs) the Delivery Point shall be the inlet
loading flange and (ii) in the case of pipeline deliveries of a marketed product (including
but not limited to Natural Gas or NGLs), the Delivery Point shall be the inlet flange to
buyer's pipeline or distribution system, or the inlet flange to a third party's pipeline
transporting buyer's product;

“Development Costs” means the expenditure so categorized in Annex C;

“Development Plan” means the plan referred to in Article 8.4;

“Development Well” means any well drilled as part of a Development Plan;

“Discovery Area” means an area which is part of a Prospecting Area consisting of a
Discovery Block or Blocks in respect of which the Minister has been informed under
section 30 of the Act;

“Discovery Block” means that as defined in the Act;

“Discovery of Petroleum” means that as defined in the Act;

“Effective Date” means the date on which this Agreement comes into force pursuant to
Article 30;

“Expatriate Employee” means any employee (other than a Guyanese citizen) not
permanently resident in Guyana who is engaged under a contract of service for the purpose
of Petroleum Operations;

“Exploration Costs” means those expenditures so categorized in Annex C;

“Exploration Period” means the initial period, and/or the

Page 5

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess
“Exploration Well” means a well drilled, which is not a Development Well, with the
objective of exploring for Petroleum on a geological entity (be it of structural, stratigraphic,
facies or pressure nature) to a depth or stratigraphic level specified in the work programme
for the exploration work programme;

“Field” means an area within the Contract Area consisting of a Petroleum Reservoir or
multiple Petroleum Reservoirs all grouped on, or related to, the same individual geological
structural features or stratigraphic conditions from which Petroleum may be produced
commercially;

“General and Administrative Costs” and “Annual Overhead Charge” means the
expenditures so categorised in Annex C;

“Geologic Basement” means any igneous or metamorphic rock or any stratum in and below
which the geological structure or physical characteristics of the rock sequence do not have
the properties necessary for the accumulation of petroleum in commercial quantities and
which reflects the maximum depth at which any such accumulation can be reasonably
expected;

“Government” means the Government of the Cooperative Republic of Guyana and its
ministries and agencies;

“GGMC” means the Guyana Geology and Mines Commission, established under section
3 of the Guyana Geology and Mines Commission Act 1979, or the lawfully appointed
successor to GGMC in regard to duties or responsibilities assigned to GGMC under this
Agreement as assigned by the Government and notified in advance to the Contractor with
ninety (90) days written notice;

“GGMC Act” means the Guyana Geology and Mines Commission Act 1979, as from time
to time modified, amended or supplemented;

“Licence” means the Petroleum Prospecting Licence and/or the Petroleum
Licence(s) or both as the context requires;

“Lifting Entitlement” means the quantity of Petroleum to which a Party
any given period pursuant to Article 11;

“Minister” means the Minister assigned responsibility for Petroleum or
such Minister, the President;

“Natural Gas” or “Gas” means all hydrocarbons which at standard conditions of
temperature and pressure (60 degrees Fahrenheit or 15 degrees Celsius and 14.7 lbs/sq. in
or 1 Kg/sq. cm) is in a gaseous state including but not limited to wet mineral gas, dry
mineral gas and casing head gas, all substances contained therein including helium, which

Page 6 Ve .
Petroleum Agreement

Government of Guyana ~ Esso, Nexen and Hess
<b
are produced from an oil or gas well, in their natural state or residue gas remaining after
extraction of NGLs from wet gas. For purposes of this Agreement, Natural Gas shall also
include liquefiable hydrocarbons obtained from Natural Gas by condensation or extraction,
including ethane, propane, butane, pentane and other plant liquids and excluding
condensates (“Natural Gas Liquids” or “NGLs’). Liquefied methane shall not be
considered Natural Gas Liquids, but rather Natural Gas in the liquid state.

“Non-Associated Gas” means Natural Gas or Gas other than Associated Gas;

“Non-Resident Sub-Contractor” shall mean a Sub-Contractor the control and management
of whose business are exercised outside Guyana.

“Operating Costs” means those costs so categorized in Annex C;
“Operator” shall have the meaning assigned to it in Article 2.2(a);

“Parties” means the Government, Esso, Nexen and Hess and includes their successors and
permitted assignees, and a Party shall mean any of the Parties;

“Petroleum” has the meaning ascribed in the Act.

“Petroleum Operations” means Prospecting Operations and/or Production Operations, as
defined in the Act conducted pursuant to this Agreement and which were conducted under
the 1999 Petroleum Agreement such previous operations being hereby deemed by the
Minister to be carried out under this Agreement;

“Petroleum Prospecting Licence” means a Licence issued by the Government under the
Act and the Regulations to Esso, Nexen and Hess for carrying out Prospecting Operations
and set forth in Form C of the schedule as specified in the Regulations;

“Pre-Contract Costs” means the costs and expenditures so categorised in Annex C;
“Petroleum Production Licence” means a Licence to be issued by the Government under

the Act and the Regulations to the Contractor for carrying out Productio:
set forth in Form D of the schedule as specified in the Regulations;

“Profit Gas” has the meaning assigned in Article 11;
“Profit Oil” has the meaning assigned in Article 11;

“Recoverable Contract Costs” means such costs as the Contracter i
as from the date they have been incurred, pursuant to the provisions 0}

“Regulations” means the Petroleum (Exploration and Production) Regulations 1986, as
from time to time modified, amended or supplemented;

Page 7
Petroleum Agreement am
Government of Guyana — Esso, Nexen and Hess
1.3

14

1.5

Petroleum Agreement

“Service Costs” means the expenditures so categorized in Annex C;

“Sub-Contractor” means any company or entity which provides services to the
Contractor in connection with Petroleum Operations;

“Third Party Sales” means third party “arms length” sales made by (i) Contractor or (ii)
Affiliated Company of Contractor to a third party for an “arms length” price which is
disclosed to the Minister.

The words and terms used in this Agreement but not defined herein shall, if meanings have
been assigned to them under section 2 of the Act, have, for the purposes of this Agreement,
the same meanings.

The provision of this Agreement relating to the Petroleum Prospecting Licence shall be
read as part of the provisions of such Licence.

The provision of this Agreement relating to any Petroleum Production Licence shall be
read as part of the provisions of such Licence.

The provisions in the Act and Regulations dealing with rights and obligations of the
Contractor shall be read as part of but not nullify the provisions of this Agreement and any
Licence issued to the Contractor.

vac Ch
ohn

Government of Guyana — Esso, Nexen and Hess A {pb
Article 2 - Agreement, the Operator, Liabilities and Indemnities

2.1

2.2

2.3

2.4

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Agreement

This Agreement constitutes an agreement made under section 10 of the Act consistent with
the Act and the Regulations, and is a production sharing agreement, the objective of which
is the exploration for development and production of Petroleum in the Contract Area by
the Contractor subject to the terms hereof and the provisions of the Act and Regulations
under which the Contractor shall have an economic interest in the development of
Petroleum from the Contract Area.

The Operator

(a) Esso shall be the Operator charged with conducting the day to day activities of the
Contractor under this Agreement. No transfer of operatorship to another Party not
comprising the Contractor shall take effect unless it has been approved by the
Minister which approval shall not be unreasonably withheld. The Minister shall be
notified of any change of operatorship to another Party comprising the Contractor
in writing.

(b) The Contractor shall provide the Minister with a memorandum summarizing the
operating arrangements between the Operator and the Contractor, including any
Party comprising the Contractor for the conduct of Petroleum Operations which
will include, inter alia, a provision whereby the Operator agrees to conduct the
Petroleum Operations in accordance with this Agreement, the Lice
applicable laws of Guyana. KEE

Liability

The duties, obligations and liabilities of the Parties comprising the 4
Agreement and under any Licence issued pursuant hereto shall be joint unde!

+
Indemnity ra prans

The Contractor shall, at all times, keep Government indemnified against all actions, claims
and the demands that may be brought or made against Government by a third party by
reason of negligence (any act or omission or reckless disregard of harmful consequences
which results in damage to a third party) by the Contractor or the Operator in the exercise
or purported exercise of the rights of the Contractor under the Act or the Licence, provided
however, that nothing in this Article shall require the Contractor to give the said indemnity
for any claim or demand in respect of Petroleum taken by the Minister pursuant to Article
11 after title has passed to the Minister at the Delivery Point or in respect of assets acquired
by the Minister pursuant to Article 20 from and after the date of acquisition. Liability by
the Contractor to the Government for damages in respect of Petroleum Operations under
this Agreement is limited to insurance required in accordance with Article 20.2 (a),

Page 9

“ih
provided however, that the Contractor shall not be liable to the Government for indirect,
punitive or consequential damages, including but not limited to, production or loss of
profits.

Page 10

Petroleum Agreement
Government of Guyana - Esso, Nexen and Hess

“1

Article 3 - Petroleum Prospecting Licence and Guarantee

3.1 Petroleum Prospecting Licence

{a) On the date of this Agreement, the Minister, in accordance with the Act, the
Regulations and the terms of this Agreement, shall grant to the Contractor the
Petroleum Prospecting Licence for an initial period of four (4) years from the
Effective Date over the area described in Annex A and shown on the map attached
as Annex B hereto.

(b) Subject to Article 4 and the other terms of this Agreement, such Petroleum
Prospecting Licence may be renewed but not more than twice at the election of the
Contractor for consecutive periods of up to three (3) years each in accordance with
the provisions of the Act and the Regulations.

3.2 Guarantee

Each of the Parties comprising the Contractor shall on or before the sixtieth (60th) day
from the Effective Date during year one (1) of the initial period in accordance with Article
4.1 (a) hereunder, and thereafter, no later than ninety (90) days after the commencement of
all subsequent work commitment periods as specified in Article 4.1, provide an Affiliated
Company guarantee or other form of guarantee acceptable to the Minister in proportion to
each of their corresponding undivided participating interest in the rights and obligations
derived from this Agreement and for a combined amount of ten percent (10%) of the budget
submitted by the Contractor, pursuant to Article 7.1, for each specific work commitment
period. Notwithstanding the foregoing, if the Contractor exceeds its minimum work
commitment in any phase specified in Article 4.1, the completion of such work
commitment shall constitute a waiver of such proportion of the requirement of the
guarantees by the Minister which is the equivalent of the excess work previously completed
but which is applicable to the subsequent work commitment phase.

If the guarantees are Affiliated Company guarantees they shall be in lieu of and satisfy any
obligation to provide a guarantee and/or bond pursuant to the Act, Regulations or this
Agreement on the part or on behalf of the Contractor.

Page 11

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Article 4 - Exploration Programme and Expenditure Obligation

4.1 Exploration Programme

Subject to the provisions of this Agreement, in discharge of its obligations to carry out
Prospecting Operations in the Contract Area, the Contractor shall carry out the minimum
work described herein, during the periods into which Prospecting Operations are divided
hereunder:

(a) The initial period of four (4) years shall commence on the Effective Date.
The Contractor shall within the initial period complete the interpretation of any 3D
seismic acquired in respect of the Contract Area and complete the drilling of a
minimum of one (1) Exploration Well.
At the end of the initial period of four (4) years, the Contractor shall elect either to
relinquish the entire Contract Area or renew the Petroleum Prospecting Licence for
a further period of up to three (3) years.

{b) _ First renewal period of three (3) years.

The Contractor shall within the first renewal period of three (3) years drill one (1)
Exploration Well.

At the end of the first renewal period of three (3) years, the Contractor shall elect
either to relinquish the entire Contract Area, or renew the Petroleum Prospecting
Licence for a second period of three (3) years in accordance with Article 5.

Second renewal period of three (3) years.

The Contractor shall within the second renewal period of three (3) years drill one
(1) Exploration Well.

At the end of the second renewal period of three (3) years, the Contractor shall
relinquish the entire Contract Area in accordance with Article 5.

The minimum work commitment for a given phase or period referred to in Article
4.1(a), (b) and (c) may be undertaken in an earlier phase or period in whole or in
part and in such case the work commitment with respect to the subsequent period
shall be deemed to be satisfied accordingly in whole or in part as the case may be.
Contractor may conduct additional work beyond the minimum work commitment
in accordance with the terms and conditions of this Agreement, which shall be
Recoverable Contract Costs.

(e) Subject to Article 24 herein and section 43 of the Act, the Minister may extend any

Page 12

Petroleum Agreement e Wa

Government of Guyana — Esso, Nexen and Hess

<p

Sas
Exploration Period pursuant to a showing of good cause by the Contractor.

4.2 No Exploration Well drilled by the Contractor shall be treated as discharging any obligation
of the Contractor to drill such Exploration Well unless either it has been drilled to the depth
or formation agreed with the Minister and specified in the annual work programme, or
before reaching such depth or formation:

(a) the Contractor has expended on such well and any substitute well drilled pursuant
to Article 4.2 (d) below the amount for such work commitment in the budget
submitted by the Contractor and approved by the Minister as specified in Article
7.1; or

(b) the Geologic Basement is encountered; or
(c) a Discovery is made and the Minister is informed thereof; or

(d) insurmountable technical problems are encountered which, in accordance with
good oilfield practice, make further drilling impractical, provided that if the said
Well is abandoned owing to the said problems before reaching the Geologic
Basement, the Contractor shall drill a substitute well in the Contract Area to the
same minimum depth as aforesaid unless otherwise agreed with the Minister or
until the amount in Article 4.2 (a) less any amounts actually expended on the
abandoned well is reached or one of the criteria listed at Articles 4.2 (b) to (d) is
satisfied.

4.3. Expenditure Obligation

The sum actually spent in fulfillment of the work obligation in a specific phase or period
shall be deemed to have satisfied the Contractor's minimum expenditure obligation for that
phase or period. For the avoidance of doubt, in the event the Contractor has performed its
work obligation(s) for an amount less than the amount specified in an annual work
programme and budget submitted under Article 7, Contractor shall be deemed to have
fulfilled its expenditure obligation for that phase or period. a

Page 13 ek fm
Petroleum Agreement

Government of Guyana — Esso, Nexen and Hess AW

Article 5 - Relinquishment of Areas

5.1

5.2

5.3

5.4

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

If prior to the end of the first renewal period of the Petroleum Prospecting Licence an
application is made by the Contractor for renewal of the Licence under section 24 (1) of
the Act, the Contractor shall then relinquish at the end of this first renewal period an area
equal to at least twenty percent (20%) of the Contract Area less the exclusions provided
for in Article 5.2.

The areas to be relinquished pursuant to Article 5.1 shall:

(a) comprise Blocks, as defined in the Act;

(b) exclude any Discovery Area together with a reasonable area of protective acreage
surrounding the Discovery Area, and any area under an Appraisal Programme
pursuant to Article 8, should that Appraisal Programme area be larger than the
Discovery Area;

(c) exclude any Discovery Area or larger area of an Appraisal Programme of Natural
Gas in a market development phase pursuant to Article 12.2(a);

(d) exclude any Production Area;

(e) exclude any block or blocks in the Contract Area for which the Minister has given
notice, such notice acknowledged and agreed in writing by the Contractor, that they
shall not be subject to relinquishment;

() be selected by Contractor so that:

(i) the area relinquished shall comprise not more than three (3) discrete areas,
having regard to any representations made by the Minister with respect to
location, shape and size;

(ii) the Blocks to be retained for and during the first and second renewal period
pursuant to Article 4.1(b) and (c) shall constitute not more than two (2)
discrete areas unless otherwise agreed to by the Minister.

In the event that an area or areas cannot be identified for relinquishment in accordance with
this Article without including in such area or areas in whole or in part a subsisting
Discovery Area, area under an Appraisal Programme, or Production Area, or the Minister
is of the opinion that the area(s) to be relinquished will not enable licensing separately or
jointly with contiguous unlicensed areas, then the Minister and Contractor shall consult
together with a view to agreeing on the area(s) to be relinquished in the light of the
circumstances then prevailing. If after sixty (60) days from receiving notice of the
Contractor’s proposed relinquishments the Parties cannot agree on a proposed
relinquishment, the Parties may submit the matter to a sole expert pursuant to Article 26.

For the purpose of this Article, a Discovery Area shall not include any Discovery Block
which relates to a Discovery in respect of which the Contractor has notified the Minister
that the Discovery is not of potential commercial interest pursuant to section 31 (1) of the
Act, unless such Discovery Block forms a part (and
subsisting Discovery Area.

Page 14

5.5

5.6

5.7

Ifa Petroleum Prospecting Licence ceases to have effect with respect to Discovery Blocks
pursuant to section 32 (1) of the Act, such reduction in size of the Contract Area shall be
treated as an advance relinquishment under this Article and shall reduce the area next
required to be relinquished accordingly.

Without prejudice to the obligations undertaken in Article 4, the Contractor may at any
time during the period of the Petroleum Prospecting Licence, on giving the Minister no
less than three (3) months notice in writing of its intention to do so, relinquish any Block
or Blocks in the Contract Area pursuant to section 28 of the Act and in accordance with
Articles 5.3 and 5.4. Any such relinquishment shall count towards any subsequent
mandatory relinquishments required under Articles 5.1 and 5.2 above as the case may be.

Notwithstanding the provisions contained in Article 4.1{a), (b) and (c) or any other
provision to the contrary in this Agreement, the Contractor shall not be required to
relinquish any prospecting area consisting of a discovery made pursuant to the terms of the
1999 Petroleum Agreement.

Page 15 \e ai

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess a

Article 6 - Delegation; Co-operation between Contractor and
GGMC

6.1

6.3

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

The Minister may, subject to the provisions of the Act or any other law, delegate any person
and/or any legal entity to exercise and perform any of his functions under this Agreement
and anything done by the delegate in pursuance of the delegation shall have the same
validity and effect as it would have if done by the Minister.

6.2 The Minister also hereby authorises GGMC, for the time being and until further
notice is given, to support the Minister in monitoring the Petroleum Operations
carried out by the Contractor, ensuring their compliance with the provisions of this
Agreement, the Petroleum Act and the Regulations.

The Minister shall maintain the authority and responsibility for the following functions:

(a) reviewing any proposed exploration work programme and budgets presented by
Contractor under Article 7 and any Appraisal Programme presented by the
Contractor under Article 8;

(c) reviewing any Development Plan submitted by the Contractor in connection with
an application for a Petroleum Production Licence pursuant to section 34 of the
Act;

(d) _ ensuring the maintenance and availability for inspection of operating records and
reports for Petroleum Operations in accordance with this Agreement;

(e) ensuring the accounting procedures specified in Annex C of this Agreement are
followed;

(f) ensuring compliance with the provisions of this Agreement, the Petroleum Act and
the Regulations.

As provided by the Act or any other law, the Minister or Government may delegate to other
Governmental entities to perform these or any other duties and the Contractor shall fully
comply with such lawful delegation upon ninety (90) days written notice from the date of
receipt of such notice.

The Contractor and the Minister or his delegate shall co-operate in good faith in the
exercise of the Minister’s functions delegated pursuant to this Article and the Contractor
shall keep the delegate advised of all activities taking place during the course of Petroleum
Operations and shall provide the delegate with all available information relating to
Petroleum Operations as the Minister or the delegate may reasonably require. Towards
this end the delegate and the Contractor shall meet at r , but at least once
every three (3) months, to review the progress and resi eg Operations and
‘4

>

6.4

6.5

6.6

to discuss the work programme and other activities to be undertaken in the ensuing months.

With respect to the matters to be reviewed pursuant to Article 6.2, should the Minister or
his delegate wish to make any specific proposals or revisions thereto, the Minister or his
delegate shall so notify the Contractor specifying reasons therefor; within reasonable time
thereafter the Contractor and the Minister or his delegate shall meet and endeavour to agree
on the proposals or revisions. The Contractor shall consider and take into account the
proposals of the delegate and shall attempt in good faith to reach agreement on such
proposals. If the Contractor and the Minister or his delegate fail to agree within sixty (60)
days of submission by the Contractor, the exploration work programme and budget
(including as appropriate any minimum work programme to be undertaken pursuant to
Article 4) submitted pursuant to Article 7 and the Appraisal Programme (except in the case
of Gas to which the provision of Article 12 shall apply) submitted pursuant to Article 8
(revised in accordance with any amendments or additions thereto agreed by the delegate
and the Contractor) shall be deemed adopted.

Nothing herein above provided shall preclude the right of the Minister to delegate any
additional function to the delegate or subject to Article 6.1 to delegate from time to time
any functions, including those herein contained, to any other agency of Government. A
delegation shall not increase the obligations or liabilities of the Contractor and notice of
any delegation shall be given promptly to the Contractor.

Any approvals required by the Minister or delegates of the Minister shall not be
unreasonably withheld. If the Contractor requests required approval from the Minister or
delegates of the Minister, such approval shall be deemed as granted if no response is
provided within sixty (60) days of the request.

The Minister and the delegate shall, upon request, cither provide to the Contractor or assist
the Contractor in obtaining the assistance required for Contractor to fulfill requirements of

(a approvals issued by Government agencies or local government institutions which
re required to conduct hydrocarbon operations, including approvals necessary to

port goods and services free from duties and taxes;

EG. ee including but not limited to the following:
—~S >
«

approvals for easements and right-of-way to enable Contractors to conduct
operations;

{c) approvals for security for field operations and personnel;

(d) permission for entry and exit visas and working permits for Contractor’s
employees, subcontractors and their dependents;

(e) supply reports, analyses, samples, geological, geophysical and production data

Page 17

Petroleum Agreement yu Can

Government of Guyana — Esso, Nexen and Hess
necessary to Contractor from areas inside and outside the Contract Area;

(f) approvals to export hydrocarbons, and use essential infrastructure necessary for the
economic export of hydrocarbons at normal commercial terms.

Page 18

,
Petroleum Agreement & ky
Government of Guyana — Esso, Nexen and Hess
Article 7 - Annual Work Programme and Budget

7A

7.2

Within sixty (60) days after the Effective Date, the Contractor shall prepare and submit to
the Minister in detail a work programme and budget, setting forth the Prospecting
Operations, which the Contractor proposes to carry out (including, as appropriate, any
minimum work obligations to be undertaken pursuant to Article 4) during the remaining
portion of the Calendar Year. In subsequent years no less than one (1) month before the
beginning of the Calendar Year, the Contractor shall prepare and submit to the Minister a
work programme and budget setting forth Petroleum Operations which the Contractor
proposes to conduct during the upcoming Calendar Year.

The Contractor may, for good cause, amend the details of any work programme or budget
submitted to the Minister pursuant to Article 7.1 provided that:

(a) notice of the details of the reasons for the amendments is given to the Minister;
(b) such amendments shall not have the effect of reducing the minimum work
obligations undertaken under Article 4 without the prior consent in writing of the

Minister;

{c) any proposed amendment shall be subject to review pursuant to Article 6.

Page 19

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

Article 8 - Discovery and Development

8.1

8.2

8.3

8.4

8.5

8.6

Where, pursuant to section 30 of the Act, notice has been given to the Minister of a
Discovery in the Contract Area, the Contractor shall forthwith inform the Minister of the
steps it proposes to take to satisfy the requirements of section 30 (1) a) (iii) of the Act.

Where the Contractor, pursuant to section 31 (1) of the Act, has informed the Minister that,
in its opinion, the Discovery is of potential commercial interest, the Contractor shall, as
soon as practicable thereafter, submit, for the consideration of the Minister, its proposals
for an Appraisal Programme to meet the requirements of section 30 (1) (b) of the Act.

Where an Appraisal Programme has been adopted by the Contractor pursuant to Article
8.2, the Minister may, on application by the Contractor pursuant to section 31 (2) of the
Act, stating reasons therefor, extend the period within which application may be made by
the Contractor for a Petroleum Production License.

Where the Contractor has made an application to the Minister for a Petroleum Production
Licence in respect of any part of the Contract Area in accordance with section 34 (1) of the
Act, such application shall be accompanied by the proposals required under section 34 (3)
of the Act (hereinafter referred to as “the Development Plan”) and shall satisfy the
provisions of section 36 of the Act and the Regulations. The Development Plan shall
provide that not later than six (6) months after the grant of the first Petroleum Production
Licence, the Contractor shall in consultation with GGMC, prepare and implement a
programme for training and employment of Guyanese nationals in each phase and level of
Petroleum Operations and for the development of management and technical skills for the
safe and efficient conduct of Petroleum Operations.

Where the Minister considers that the application has not met the requirements of Article
8.4, he shall so notify the Contractor within sixty (60) days of receipt of the application,
and GGMC and Contractor shall meet to discuss the application with a view to ensuring
that the requirements of Article 8.4 are met. In the event that the Parties are unable to agree
on amendments to the application to meet such requirements within sixty (60) days from
the date of aforesaid application (or such longer period as the Parties shall agree), or where
the Minister fails to respond to or act on the aforesaid application within sixty (60) days,
the Contractor may submit the matter to a sole expert pursuant to Article 26.

Where the Minister considers that the aforesaid application has met the requirements of
Article 8.4 he shall, within sixty (60) days of receipt thereof, so notify the Contractor. In
such event that the Contractor has made an application which meets the requirements of
Article 8.4, provided the Contractor is not in default under this Agreement, the Minister
shall grant, within sixty (60) days of such notification or determination as the case may
be, to Contractor, a Petroleum Production Licence (in the Form D of the schedule as

Page 20 y
Petroleum Agreement

Government of Guyana ~ Esso, Nexen and Hess

8.7

8.8

8.9

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

accordance with the Development Plan wherein the level of production set shall be
consistent with the maximum efficient rate of production which conforms to sound
reservoir engineering principles in accordance with good international petroleum industry
practice. In the event the Minister imposes policy-based production limits on production
below those consistent with maximum efficiency rates for the field or fields, any such
production limits will be imposed countrywide and shall be allocated proportionately based
upon demonstrable, verifiable field production capacities.

While the Contractor holds a Petroleum Prospecting Licence or has made an application
pursuant to Article 8.4 and in accordance with section 34 (1) of the Act, the Minister shall
not grant a Petroleum Production Licence in respect of all or part of the Contract Area or
area covered by such application (whether on a geographical or geological basis) to any
third party.

Where the Contractor pursuant to section 31 (1) of the Act has served notice on the
Minister that in its opinion a Discovery made in the Contract Area is not of potential
commercial interest, the provisions of section 32 (1) of the Act shall apply.

The Contractor may apply for a renewal of a Petroleum Production Licence for a maximum
period of ten (10) years. The application for renewal shall be granted as long as the
Contractor is in good standing under the Licence.

(a) Natural Gas. In the event of any Non-Associated Gas discovery within the Contract
Area, in recognition of the fact that Natural Gas projects generally have much
longer lead times from discovery to first commercial production than is the case for
Crude Oil projects, and in order to facilitate long-term sales with stable lifting
continuity, the Minister shall grant Contractor’s request for the maximum ten (10)
year Petroleum Production License renewal so long as Contractor is in good
standing under the Licence.

(b) The Minister shall not refuse to grant the renewal of a Petroleum Production
Licence under section 40(1) of the Act without first providing the Contractor;

(i) Notice stating the grounds of the intended refusal; and

(ii) Ninety (90) calendar days following the date of the notice referenced in
Article 8.9(b)(i) to respond to or remedy the stated grounds for refusal.

Page 21

Article 9 - Records, Reports and Information; Confidentiality

9.1 Records, Reports and Information

(a) The Contractor shall, at all times while this Agreement is in force, maintain and
submit to the Minister in accordance with the provisions of the Act and the
Regulations, the Petroleum Production Licence and this Agreement, full and
accurate reports, records, returns and accounts of Petroleum Operations in the
Contract Area.

(b) All data, well logs, maps, magnetic tapes, cuts of cores and cutting samples and all
other geological and geophysical information obtained by the Contractor in the
course of carrying out Petroleum Operations hereunder and all geological,
technical, financial and economic reports, studies and analyses generated in relation
thereto (hereinafter referred to as “Petroleum Data”) shall be submitted to the
Minister in accordance with the Regulations.

(c) The Contractor may freely export for processing or laboratory examination or
analysis samples or other original materials constituting Petroleum Data, provided
that samples equivalent in size and quality or, where such material is capable of
reproduction, copies of equivalent quality have first been delivered to the Minister.

(d) Petroleum Data shall be the joint property of the Minister and the Contractor but
shall become the sole property of the Minister with respect to any area which ceases
to be part of the Contract Area, whether as result of relinquishment, or expiry,
surrender or termination ofa Licence or otherwise in accordance with the Act, from
the date on which such area ceases to be part of the Contract Area.

ragraph the Minister shall not unduly interfere with the Contractor's Petroleum
erations under this Agreement.

() Nothing in this Article shall be construed as requiring the Contractor or any of the
Parties comprising the Contractor to disclose any of its proprietary technology or
that of its Affiliated Companies which is not acquired in the course of Petroleum
Operations under this Agreement.

(g) All Petroleum Data acquired under the 1999 Petroleum Agreement shall be
Petroleum Data under this Agreement and shall have been considered to have been
properly acquired hereunder; however, nothing in regard to this Article 9.1(g) shall
affect the rights of the Government in data acquired through multi-client licenses.

Page 22

Petroleum Agreement im
Government of Guyana ~ Esso, Nexen and Hess
<b
9.2 Confidentiality

{a) All Petroleum Data, information and reports obtained or prepared by the Contractor
hereunder shall, so long as they relate to any part of the Contract Area, be treated
as confidential and each of the Parties undertakes not to publish, reproduce or
otherwise deal with such Petroleum Data or to disclose the same or the contents
thereof to any other person without the consent in writing of the other Parties, such
consent not to be unreasonably withheld, provided however, that subject to Article
9.2 (b), this Article shall not:

(i) prevent disclosure by the Contractor:
(aa) to an Affiliated Company or employees of an Affiliated Company;

(bb) to consultants, professional advisers, data processing centres,
laboratories and Sub-Contractors where disclosure is essential to
work for Contractor;

(cc) to a bank or other financial institution where disclosure is essential
to work or financing for Contractor or Affiliated Company of
Contractor;

(dd) _ to the extent required by any applicable law or the regulations of any
stock exchange upon which the shares of the Contractor or an
Affiliated Company are quoted, or by governmental order, decree,
regulation or rule, or to the extent required under any legal
proceeding or any court order binding on Contractor or Affiliated
Company of Contractor;

to bona fide prospective assignees or transferees of an interest
hereunder of the Contractor or in connection with merger,
consolidation, or a sale of stock of the Contractor or an Affiliated
Company thereof;

in connection with data trades;

(gg) of data information and reports already known to the Contractor or
Affiliated Company prior to the Effective Date; or

(hh) — of data, information and reports acquired independently from a third
party that represents that it has the right to disseminate such data at
the time it is acquired by the Contractor or Affiliated Company;

(ii) prevent disclosure pursuant to section 4 of the Act, provided however that

Page 23 eK
Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess
(b)

(c)

(d)

(e)

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

neither the Minister nor Contractor shall disclose Petroleum Data relating
to any area subject to a Licence to a competitor of the Contractor, without
the prior written consent of the other Party; or

(iii) be construed as imposing on any Party any obligation hereunder with
respect to any petroleum data, information or reports which are, without
disclosure by such Party, generally known to the public.

Any petroleum data, information or reports disclosed by the Contractor pursuant to
this Article shall be disclosed on terms which ensure that the data, information or
reports aforesaid are treated as confidential by the recipient (except for disclosures
made pursuant to Article 9.2 (a) (i) (dd) and prompt notice of all disclosures shall
be given to the Minister.

All petroleum data which becomes the sole property of the Minister pursuant to
Article 9.1 (d) shall continue to be treated as confidential by the Contractor for a
period of one (1) year from the date on which it became the sole property of the
Minister, but may be used by the Contractor in connection with data trades with the
prior written consent of the Minister, such consent not to be unreasonably withheld
subject however to Article 9.2 (b) and participation by the Minister in the results of
the data trade.

Where a Licence ceases to be in force with respect to any area, the Contractor shall
deliver to the Minister originals of all petroleum data and other information relating
to such area pursuant to regulation 26 of the Regulations provided however that, on
application duly made to him pursuant to regulation 28 of the Regulations, the
Minister shall permit the Contractor to retain copies of petroleum data and
information relating to the Contract Area subject to Article 9.2 (b).

Notwithstanding the provisions of Article 9.1 (d), all the Contractor’s proprietary
technology, except technology for which the cost of development has been
approved as Recoverable Contract Cost under this Agreement, shall remain the
property of the Contractor.

In regard to multi-client licenses acquired under the 1999 Petroleum Agreement

and where Article 9.1(g) is applicable to such multi-client licenses, Article 9.2 shall
not apply.

Page 24

Article 10 - Annual Licence Rental Charge

The Contractor shall on the Effective Date of the Petroleum Prospecting Licence or the date of
grant of any Petroleum Production Licence as the case may be and, thereafter, so long as the said
Licence remains in force, on each anniversary date thereof, pay without demand to the Government
an annual Licence rental charge of one million United States Dollars (US$1,000,000.00) in respect
of the Contract Area for the entire Exploration Period and such payments shall apply to those
areas remaining after taking into account any relinquishments pursuant to Article 5 as specified
below. Payments under this Article 10 shall be paid directly into bank accounts held and controlled
by the Government of Guyana. Contractor shall verify such bank accounts and the Minister agrees
to cooperate, assist and provide Contractor any information it requires to conduct such verification.

Page 25

Petroleum Agreement \ek Ape

Government of Guyana— Esso, Nexen and Hess

Article 11 - Cost Recovery and Production Sharing

IL.

11.2

11.3

11.4

11.6

11.7

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Subject to the terms and conditions of this Agreement, the Contractor shall bear and pay
all Contract Costs incurred in carrying out Petroleum Operations and shall recover Contract
Costs as Recoverable Contract Costs only from Cost Oil and/or Cost Gas as herein
provided.

All Recoverable Contract Costs incurred by the Contractor shall, subject to the terms and
conditions of any agreement relating to Non-Associated Gas made pursuant to Article 12,
be recovered from the value, determined in accordance with Article 13, of a volume of
Crude Oil (hereinafter referred to as “Cost Oil”) and/or Natural Gas (‘Cost Gas”) produced
and sold from the Contract Area and limited in any Month to an amount which equals
seventy-five percent (75%) of the total production from the Contract Area for such Month
excluding any Crude Oil and/or Natural Gas used in Petroleum Operations or which is lost.

“Recoverable Contract Costs” means such costs as the Contractor is permitted to recover,
as from the date they have been incurred, pursuant to the provisions of Annex C.

To the extent that in any Manth, Recoverable Contract Costs exceed the aggregate value
of Cost Oil and Cost Gas determined in accordance with Article 13 and/or Article 12, the
unrecoverable amount shall be carried forward and, subject to the limitation stipulated in
Article 11.2, shall be recoverable in the immediately succeeding Month, and to the extent
not then recovered, in the subsequent Month or Months.

The balance of Crude Oil and/or Natural Gas available in any Month after Recoverable
Contract Costs have been satisfied to the extent aforesaid (hereinafter referred to as “Profit
Oil” and/or “Profit Gas” as the case may be) shall be shared between the Government and
the Contractor for each Field in the following proportions: Contractor fifty percent (50%)
and Minister fifty percent (50%).

The quantity of Cost Oil and/or Cost Gas actually utilized in satisfying the Recoverable
Contract Costs may be allocated by the Contractor to production from any Field or Fields.

Subject to the provision of Article 14, the Profit Oil and/or Profit Gas shall be shared
between the Government and Contractor on a Monthly basis according to their respective
entitlements as set out in Article 11.4.

To the extent that the actual quantities and costs required to determine Cost Oil and/or Cost
Gas and Profit Oil and/or Profit Gas for the Month in question are not known, Crude Oil
and/or Natural Gas sharing shall be calculated on an interim basis cach Month using the
following:

{a) unrecovered Recoverable Contract Cost;

(b) estimated current Recoverable Contrac}

programme and budget supplemented by any other relevant documents or
information which are accepted by Contractor and Minister as being reliable
indicators of the actual position for the Month in question;

{c) estimated production for the Month in question;
(d) Crude Oil and/or Natural Gas price from the previous Month calculated.

11.8 Retroactive adjustments shall be made to the Crude Oil! and/or Natural Gas entitlements
and shall be agreed with the Minister based on recalculations utilizing actual quantities of
Crude Oil and/or Natural Gas produced and saved and Recoverable Contract Costs. Any
revised entitlements shall be made, subject to any applicable lifting agreements, as soon as
practicable after such elements have definitely been determined.

11.9 The Contractor shall have the right to use in any Petroleum Operations as much of the
production as may reasonably be required by it therefor and the quantities so used or lost
shall be excluded from any calculations of Cost Oil and/or Cost Gas and Profit Oil and/or
Profit Gas entitlement.

Page 27 K
Petroleum Agreement ayn
Government of Guyana ~ Esso, Nexen and Hess

Article 12 - Associated and Non - Associated Gas.

12.1

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

Associated Gas

(a)

(b)

(c)

(d)

The Associated Gas produced from any Oil Field within the Contract Area shall be
with priority used for the purposes related to the operations of production and
production enhancement of Oil Fields, such as Gas injection, Gas Lifting and power
generation.

Based on the principle of full utilisation of the Associated Gas, and with no
impediment to normal production of Crude Oil, a plan of utilisation of the
Associated Gas shall be included in the Development Plan of each Oil Field. If
there is any excess Associated Gas in the Oil Field after utilisation pursuant to
Article 12.1(a) the Contractor shall carry out a feasibility study regarding the
utilisation of such excess Associated Gas of such Oil Field. Such feasibility study,
if completed before submittal of the Development Plan of an Oil Field, shall be
included in the Development Plan. In the event that Contractor’s feasibility study
on the utilisation of excess Associated Gas is not completed before submittal of the
Development Plan, Contractor shall provide the Ministry with regular updates on
the progress of such feasibility study then, upon completion, said study shall be
submitted to the Ministry and GGMC. Contractor’s feasibility study shall be
completed no later than 5 years following the submittal of the Development Plan.

If the Contractor believes that excess Associated Gas of an Oil Field has
commercial value, the Contractor shall be entitled, but not required, to make further
investment to utilise such excess Associated Gas subject to terms at least as
attractive as those established for Crude Oil in Article 11 including, but not limited
to, cost recovery as Recoverable Contract Costs for such further investment. If the
Contractor believes improved terms are necessary for the development of excess
Associated Gas, the Parties shall carry out friendly negotiations in a timely manner
to find a new solution to the utilisation of said excess Associated Gas and reach an
agreement in writing.

If Contractor provides Notice to the Minister that the Development Plan shall not
include a plan to develop and utilize excess Associated Gas, the Minister shall have
an election to off take the excess Associated Gas free of charge at the outlet flange
of Contractor’s separator facility. All elections and decisions by the Minister with
regards to its potential utilization of excess Associated Gas under this Article shall
not impact Contractor’s normal development or production of Crude Oil under the
subject Development Plan. This is subject to the following:

(i) the Minister’s offtake election shall be postpon i h time as the
feasibility study in Article 12.1(b) has been c i) Contractor
confirms by Notice to the Minister it will noy41@) excess

Page 28
(ii) if Contractor’s Notice includes a proposal to flare the excess Associated Gas
in the Development Plan, then the Minister shall have the option to propose
an extension of the response period provided in Article 6.6 for the offtake
election to Contractor, until such time as the Minister can provide
Contractor with a binding alternative proposal for development and use of
the excess Associated Gas.

(e) If the Parties agree that the excess Associated Gas of an Oil Field has no
commercial value, then such Gas shall be disposed of by the Contractor in the most
economic manner consistent with good international petroleum industry practice,
provided that there is no impediment to normal production of Crude Oil,.

(f} All costs and expenses incurred by the Contractor in the production, use and/or
disposal of the Associated Gas of an Oil Field as stipulated in Article 12.1 and those
incurred in carrying out any feasibility study on the utilisation of the excess
Associated Gas shall be charged to the Development Cost of the Oil Field and shall
be Recoverable Contract Costs.

All costs incurred by the Government for the infrastructure and handling of excess
Associated Gas which are not included in an approved Development Plan shall be
at the sole risk and expense of the Government and will not affect the amount of
Cost Oil and Profit Oil due to Contractor.

The construction of facilities for the utilisation and production of excess Associated
Gas, if any, shall be carried out while a Petroleum Production Licence continues in
force.

12.2 Non - Associated Gas

When the Contractor has provided Notice to the Minister pursuant to Article 8.2 of
a Non-Associated Gas discovery within the Contract Area that is of potential
commercial interest, the Contractor shall inform the Minister whether Contractor
believes such discovery is potentially commercial under the current Agreement
terms, or if Contractor requires revised fiscal terms or contract terms under the

greement to proceed with a Development Plan. Contractor shall propose
+Jrevisions to the Agreement to the Minister as the basis for entering into good faith
negotiations on revised terms that can provide the Contractor with a commercially
competitive return on investment for development of the Non-Associated Gas
discovery.

Any revised terms for Non-Associated Gas development shall be included as an
annex to this Agreement, and shall include the following principles:

(i) With respect to a Non-Associated Gas Field which has potential commercial

Page 29 Ww
Petroleum Agreement Aim

Government of Guyana ~ Esso, Nexen and Hess

value but cannot be developed due to market conditions, the period during
which said Non-Associated Natural Gas field is retained in the contract area
shall be extended at the request of the Contractor. Such extended period,
however, shall not be more than five (5) consecutive contract years after the
date of expiration of the exploration period associated with said Discovery.
In case the time necessary for the market to develop and for the consuming
facilities to be constructed for the gas field exceeds such extended period,
Contractor shall then have the right to request from the Minister a grant of
further extended period.

(ii) The time period between the notice of discovery provided for in section
31(1) of the Act and the application for grant of a Petroleum Production
Licence shall be extended pursuant to section 31(2) of the Act, if necessary,
to provide reasonable time, as agreed between the Parties, to conduct an
Appraisal Programme, submit the Development Plan, develop a Gas
market, and design and construct facilities necessary to commercialize the
Natural Gas, Within said Development Plan, Contractor in its sole
discretion shall make a recommendation for the potential market outlet of
the Non-Associated Gas resource.

Negotiations between the Parties on said revised terms (hereinafter referred to as
the “Gas Annex”) shall be concluded within twenty-four (24) months from the date
of Contractor’s Notice to the Minister, or such longer period as is mutually agreed.

(b) Following the signature of the Gas Annex, Contractor shall propose an Appraisal
Programme and submit it to the Minister for review pursuant to Article 6.4. The
Contractor shall carry out the Appraisal Programme which was reviewed and
agreed upon with GGMC. After completion of the Appraisal Programme of a Non-
Associated Gas Field, the Contractor shall submit a report on the Appraisal
Programme to Minister for its review and discussion.

fthe Contractor retains a Gas Field beyond the expiration of the Exploration Period
ursuant to Article 12.2, the Contractor shall pay to the Minister at the

mmencement of each year of the retention period an annual non-refundable rental
tp be arrived at through friendly negotiations but which shall be no less than two
undred thousand United States Dollars (US$200,000.00).

The expenses incurred in carrying out the said Appraisal Programme by the
Contractor shall be charged to the Exploration Costs of the Contract Area and shall
be cost recoverable as permitted under the terms of Annex C as Recoverable
Contract Costs. All costs incurred by the Contractor outside the Production Area
which are associated with an approved Development Plan for an export gas project,
including costs associated with utilization of third-party infrastructure or
construction of onshore processing facilities, shall be considered Recoverable
Contract Costs.

Page 30

Petroleum Agreement og afm.
Goverment of Guyana ~ Esso, Nexen and Hess
— th
12.3. General Conditions Applicable to Natural Gas

(a) Subject to the Government's election to take its production in kind pursuant to
Article 14.4 and reserving its rights to market its own production, the Contractor
shall have the right, but not the obligation, to market the available Natural Gas from
the Contract Area, The Contractor will pursue markets both within and outside
Guyana and seek to market Natural Gas to the highest realization outlets after
deduction of transportation costs. The Contractor will seek to recognize Natural
Gas’ potential value at the international value of alternative fuels in the end user
market of the buyers.

(b) The Contractor shall have the right, but not the obligation, to process Natural Gas
for conversion to liquids, chemicals or similar Gas utilisation projects and
Contractor shall have the right to dispose of the liquids or products therefrom. The
Contractor shall have the right to process Natural Gas for recovery of the liquids
contained therein, In addition, the Contractor shall have the right to liquefy the
Natural Gas for sale as LNG and/or the right to compress the Natural Gas to
accommodate sales as compressed natural gas (CNG).

(c) The Contractor shall have the right to use Natural Gas, both Associated Gas and
Non-Associated Gas, as may be required for Oil Field and Gas Field operations,
including the right to re-inject for pressure maintenance and enhanced recovery
without charge, fee or royalty.

(d) _ Inthe event that the Parties are unable to agree upon the proposed disposition option
for Natural Gas, Contractor may submit the matter to a sole expert pursuant to
Article 26

12.4 General Conditions Related to Petroleum Operations

Subject to the approvals of appropriate governmental authorities, which approvals
shall not be unreasonably withheld, the Contractor shall have the right to construct,
operate and maintain roads, drill water wells and to place and/or construct fixtures
and installations necessary to conduct the Petroleum Operations, including but not
imited to, storage tanks, trunk pipelines, shipment installations, pipelines, cables
4< pr similar lines, liquefaction, processing and compression, located inside or outside
the Contract Area, as well as construct, operate and maintain or lease facilities for
/ the transportation of Crude Oil and Natural Gas from the Contract Area. Any
required governmental approvals may be conditional on the use by other producers
of the excess capacity, if any, of those facilities. Where the Minister and Contractor
agree that a mutual economic benefit can be achieved by constructing and operating
common facilities, the Contractor shall use its reasonable efforts to reach agreement
with other producers on the construction and operation of such common facilities.

Page 31

Petroleum Agreement (y
Government of Guyana — Esso, Nexen and Hess
< tb

{b)

(c)

Subject to negotiations on a reasonable price and available capacity rights, the
Contractor may have access to and use of any export facility or pipeline or other
facilities or infrastructure built by the Government or by any wholly or partially
owned Guyanese state enterprises on terms no less favorable than those of any other
party having access or use of such facility.

Subject to negotiations as to a reasonable price and ownership interest in the
facilities, the Contractor may have the right to participate in the construction,
ownership and operation of any of the types of facilities described in sub-clause
12.4(a) above that are built by the Government or by any wholly or partially owned
Guyanese state enterprises or by any third parties on terms no less favorable than
those of any other party participating therein.

Page 32
Petroleum Agreement ee,
Government of Guyana — Esso, Nexen and Hess

Article 13 - Valuation of Crude Oil or Natural Gas

13.1 For the purpose of this Agreement the value of a Barrel of Crude Oil or an Mef of Natural
Gas shall be the average fair market price determined as follows:

(a) as soon as practicable after the end of each Calendar Month in which Crude Oil or
Natural Gas has been produced and sold from any Field pursuant to this Agreement,
an average price (in terms of United States dollars per Barrel or Mef, FOB, Delivery
Point) for each Field shalt be determined in respect of production during that
Calendar Month. It is understood that production from different Fields may be of
differing quality and that separate average prices may accordingly be determined
for any Calendar Month in respect of production from each Field.

(b) the prices aforesaid shall be determined as follows:

(i) in the event that fifty percent (50%) or more of the total volume of sales by
the Contractor during the Calendar Month of Crude Oil or Natural Gas of a
given quality produced hereunder from a Field were Third Party Sales, as
hereinafter defined, the price of all Crude Oil or Natural Gas from such
Field of that quality shall be deemed to be the simple arithmetic average
price actually realised, calculated by dividing the total receipts from all such
sales calculated FOB at the Delivery Point by the total number of Barrels of
Crude Oil or Mcfs of Natural Gas sold from such Field in such sales;

(ii) in the event that less than fifty percent (50%) of the total volume of sales by
the Contractor during the Calendar Month of Crude Oil or Natural Gas of a
given quality produced hereunder from a Field were Third Party Sales, the
price of all Crude Oil or Natural Gas from such Field of that quality will be
determined by the arithmetic average of:

{aa) The simple arithmetic average price actually realised in the Third
Party Sales during the Calendar Month of such Crude Oil produced
hereunder, if any, calculated by dividing the total receipts from all
such sales calculated FOB at the Delivery Point by the total number
of barrels of Crude Oil sold in such sales from such Field; and

The simple arithmetic average price per barrel at which one or more
crude oils of similar quality to the Crude Oil are being sold, such
price being determined by calculating the average for the Month in
which production takes place of the mean of the high and low FOB
price or prices for each day of those crude oils as quoted in Platts
Crude Oil Market Wire daily publication. In the event that Platt's
ceases to be published or is not published for a period of thirty (30)
consecutive days then the Parties shall agree on an appropriate
alternative publication.

Page 33

Petroleum Agreement e4im
Government of Guyana — Esso, Nexen and Hess

Petroleum Agreement
Government of Guyana

In determining the final price, account shall be taken of any
differences between the Crude Oil and the crude oils quoted in
Platt's, for quality, API gravity, sulphur, pour point, product yield as
well as differences in quantity, delivery time, payment and other
contract terms to the extent known. Allowance will also be made to
take account of the market area into which the Crude Oil is sold
should it be different from the area used for Platt's.

The selected crude oils will be agreed between Contractor and the
Minister in advance for each Calendar Year and in making the
selection preference will be given to crude oils of similar quality to
Crude Oil from the relevant Field.

The arithmetic average aforesaid will be determined by the
percentage volume of total sales of Crude Oil by Contractor that are,
and that are not, as the case may be, Third Party Sales during the
Calendar Month in question.

(cc) In the case of Natural Gas, the Contractor and the Minister shall
agree on a methodology for valuation of Natural Gas under this
Article 13.1(b){ii) which represents the fair market value of such
Natural Gas at the Delivery Point, taking into account composition
of the Natural Gas.

Provided, however, that any sales of Natural Gas to the domestic
market pursuant to Article 17.2 shall be priced at ninety percent
(90%) of No. 6 1% low sulphur fuel oil (LSFO) price as published
by Platt’s for U.S. Gulf Coast FOB cargoes, plus freight to
Georgetown and after conversion to MMBtu equivalent basis. In
the event of a failure to reach agreement on the price, volume and/or
terms of sale, the Parties may submit the matter to a sole expert
pursuant to Article 26.

all such prices will be adjusted to FOB at the Delivery Point.

for the purposes of this Article Third Party Sales of Crude Oil or Natural
Gas made by the Contractor shall include any Third Party Sales made by
the Contractor or an Affiliated Company of Contractor on the Minister's
behalf pursuant to Article 14 but shall exclude:

(aa) _ sales, whether direct or indirect through brokers or otherwise, of any
seller to any Affiliated Company of such seller, unless at

demonstrably “arms length” price (for example where an Affiliate
Company of Contractor buys and then resells to a third party at an

Page 34 aK
Esso, Nexen and Hess \ ) (ym

“arms length” price which is disclosed to the Minister);

(bb) Crude Oil or Natural Gas exchanges, barter deals or restricted or
distress transactions, or any Crude Oil or Natural Gas transactions
which are motivated in whole or in part by considerations other than
the usual economic incentives for commercial “arms length” crude
oil or natural gas sales; and

(cc) Government to government sales.

(c) Natural Gas Liquids (NGLs) recovered and sold shall be valued based upon the
international value of such products as published in Platts and adjusted to reflect
the fair market value of such products at the Delivery Point.

13.2. Contractor shall be responsible for determining the relevant prices in accordance with this
Article. The calculation, basis of calculation and the price arrived at, shall be supplied to
the Minister and shali be subject to agreement by the Minister before it is finally
determined. Pending final determination the last established average Crude Oil or Natural
Gas price shall be used. In the event of any difference or dispute between the Contractor
and the Minister concerning selection of the crude oils or natural gas, the calculation or the
basis of calculation of the prices and the prices arrived at or generally about the manner in
which the prices are determined according to the provisions of this Article, the Parties may
refer the matter to a sole expert pursuant to Article 26.

13.3 During the first Calendar Year of production from the Contract Area the Contractor and
the Minister will meet in order to establish a provisional selection of the crude oils and an
appropriate mechanism for the purposes of giving effect to Article 13.1 (b){ii) above. This
selection will be reviewed annually and modified if necessary.

13.4 For the purposes of this Article, in determining the “quality” of a Crude Oil regard shall be
given to all relevant characteristics including but not limited to gravity, sulphur and metal
content, pour point and product yield. In the case of Natural Gas, quality of the Natural
Gas shall be determined based on its composition. In the event of any difference or dispute
between the Contractor and the Minister concerning selection of the Crude oils or natural
gas, the calculation or the basis of calculation of the prices and the prices arrived at or
generally about the manner in which the prices are determined according to the provisions
of this Article, the Parties may submit the matter to a sole expert pursuant to Article 26.

Page 35

Petroleum Agreement
Government of Guyana~— Esso, Nexen and Hess

Article 14 - Disposal of Production

14.1 Each of the Parties shall have the right to take in kind at the Delivery Point and separately
dispose of its share of the total quantities of production available under this Agreement.
The Contractor shall have the right to use as much production as may be needed in any
Petroleum Operations within the Contract Area and also within the transportation and
terminal system. In the event of third party usage of the transportation terminal systems
the quantities so used or lost outside the Contract Area shall be proportionate to aggregate
use of that transportation and terminal system. All quantities so used or lost shall be
excluded from any calculations of entitlement pursuant to Article 11. The quantity of
production to which the Government is entitled pursuant to Article 11 shall be measured
and delivered to the Government at the Delivery Point and the Government shall be
responsible for all costs and risks associated with the Government's Lifting Entitlement
from and after the Delivery Point.

14.2 Within twelve (12) months after the Minister's approval of a Development Plan, or within
a later period as may be agreed between the Parties but in any event no longer than three
(3) months before the first scheduled lifting of Crude Oil, the Contractor shall propose to
the Minister offtaking procedures to govern the method whereby the Parties will nominate
and lift their respective shares of Crude Oil. The details of such procedures shall be
discussed and agreed upon between Minister and Contractor. The major principles of such
procedures shall include the following:

Lifting shall be carried out so as to avoid interference with Petroleum Operations.

In the event that any Party shall find itself unable for any reason to lift such
quantities of Crude Oil as are to be lifted in accordance with procedures it shall
forthwith notify the other Parties to that effect. Such procedures shall include such
deterrents as the Parties may agree, to prevent a Party from delaying the lifting of
any quantities of Crude Oil not so lifted, to a later period.

In the absence of any agreement to the contrary between the Parties, the Contractor
and the Minister shall share in each type of grade of Crude Oil in proportion to their
respective Lifting Entitlement of Crude Oil.

14.3. The Contractor shall, if requested by the Minister, use reasonable efforts to market abroad
on competitive terms all or part of the Minister's Lifting Entitlement of Crude Oil subject
to payment by Minister of costs normally borne by a seller in such transactions and on
other terms to be agreed including an agreed marketing fee in respect thereof. The Minister
shall provide the Contractor with at least six (6) months notice before changing between
receiving payments in kind as provided under Article 14.1 and seeking the Contractor to
market the Minister’s Lifting Entitlement under this Article.

14.4 In order to facilitate sales agreements and stable lifting continuity for any Natural Gas
development, the Minister shall make its election whether to receive its Lifting Entitlement

Page 36

Petroleum Agreement e ‘ aly
Government of Guyana ~ Esso, Nexen and Hess
A
of Natural Gas in kind or in cash no later than thirty (30) days following Contractor’s
submittal of a Development Plan containing sale of Natural Gas. If the Minister does not
provide its election to Contractor or if the Minister elects to receive its Entitlement in cash,
Contractor shall purchase the Minister’s Lifting Entitlement of Natural Gas pursuant to a
mutually agreed written sales contract containing the following conditions:

(a) Minister’s Lifting Entitlement shall be purchased by Contractor in an “arms length”
transaction on market based terms;

(b) The period of Contractor’s purchase obligation shall be no shorter than the term for
which Contractor itself enters into arrangements for Third Party Sales;

(c) Notice must be given with sufficient time to add the Minister's Entitlement into
Operator's sales volumes; and

(d} Upon expiration of Contractor’s Third Party Sales contracts, the Ministry shall have
the option to market its own Lifting Entitlement of Natural Gas.

14.5 Subject to the provisions of Article 17 hereof, the Contractor shall have the right to export
at the export point chosen for this purpose all Petroleum to which it is entitled under this
Agreement free of any duty, tax or other financial impost, and to receive and retain abroad
all proceeds from the sale of such Petroleum.

14.6 The Contractor agrees to abide by the laws, regulations, orders, directives and notifications
of Guyana which shall also apply to its Affiliated Companies engaged in Petroleum
Operations in Guyana.

Page 37 0 \

Petroleum Agreement afm
Government of Guyana — Esso, Nexen and Hess

Article 15 - Taxation and Royalty

15.1

15.2

15.3

Petroleum Agreement
Government of Guyana— Esso, Nexen and Hess

Subject to Article 32, and except as provided in Article 15.2, 15.8, and except as otherwise
set forth in this Article 15.1, no tax, value-added tax, excise tax, duty, fee, charge or other
impost shall be levied at the date hereof or from time to time thereafter on the Contractor
or Affiliated Companies in respect of income derived from Petroleum Operations or in
respect of any property held, transactions undertaken or activities performed for any
purpose authorised or contemplated hereunder other than:

(a) subject to the provisions of Article 21, import duties at the rates specified from time
to time in the Customs Act (Cap. 82:01);

(b) taxes, duties, fees or other imposts for income derived from specific services
performed by the Contractor for the public or commercial enterprises and which is
unrelated to income derived from Petroleum Operations under this Agreement;

(c) rent due to Government in respect of any land rights granted or assigned to the
Contractor;

(d) annual licence rental charges due under Article 10;

(e) subject to Article 15.7, local government rates or taxes (being rates or taxes not
calculated by reference to income) under laws of general application and which are
non-discriminatory, are commercially reasonable, and do not result in a rate or tax
to Contractor in excess of those generally applicable in Guyana;

(f} (i) stamp duties, (ii) registration fees, (iii) licence fees, and (iv) any other similar
duty, fee or other impost of a minor nature, provided the above-referenced
categories are imposed under laws of general application.

Except as provided in this Article 15, Contractor, Affiliated Companies, Sub-Contractors
and individuals who are expatriates shall be subject to the income tax laws of Guyana,
including, the Income Tax Act of Guyana (Cap. 81:01) and the Corporation Tax Act of
Guyana (Cap. 81:03) and shall separately comply with the requirements of those laws, in
particular with respect to filing returns, assessment of tax, and keeping and showing of
books and records.

The taxable income of the Contractor arising in each year of assessment under this
Agreement for purposes of the income tax laws of Guyana, (including the Income Tax Act
and the Corporation Tax Act referred to in Article 15.2) shal-inelude the amounts of
Contractor's income tax and corporation tax paid purs pAnidle Fa,
%

ay

Page 38
15.4

15.6

(2 Re: ig,

The Minister hereby agrees:

(a) that a sum equivalent to the tax assessed pursuant to Article 15.2 and 15.3 will be
paid by the Minister to the Commissioner General, Guyana Revenue Authority on
behalf of the Contractor and that the amount of such sum will be considered income
of the Contractor; and

(b) that the appropriate portion of the Government's share of Profit Oil delivered in
accordance with the provisions of this Agreement shall be accepted by the Minister
as payment in full by the Contractor of Contractor's share of each of the following
levies, whatsoever the applicable rate of such levies may be, which the Minister
shall then pay on behalf of the Contractor under Article 15.4 (a) to the
Commissioner General, Guyana Revenue Authority or such successor authority:

0) the Contractor's share of the income taxes imposed by the laws of Guyana,
including, but not limited to, income tax imposed by the Income Tax Act
and corporation tax imposed by the Corporation Tax Act and payable at the
date hereof, or from time to time thereafter, and any other levy or charge on
income or profits which may become payable from time to time under any

“Al\ws, acts, statutes, regulations or orders by the Government; and

cs

any other similar charge imposed and payable in respect of Petroleum
rations at the date hereof, or from time to time hereafter, except charges
he type specified in Article 15.1 (a-b).

Contractor ‘shall provide the Minister with the Contractor’s income tax retums to be

~ submitted by the Minister to the Commissioner General, Guyana Revenue Authority so the
Minister can pay income tax on behalf of the Contractor as provided under Article 15.4 (a).
On such returns, the Minister shall note that he is paying the income taxes on behalf of the
Contractor, so that the Commissioner General, Guyana Revenue Authority can properly
prepare the receipts required under this Article 15.5. Within one hundred and eighty (180)
days following the end of each year of assessment, the Minister shall furnish to Contractor
proper tax certificates in Contractor's name from the Commissioner General, Guyana
Revenue Authority evidencing the payment of the Contractor's income tax under the
Income Tax Act and corporation tax under the Corporation Tax Act. Such certificates shall
state the amount of tax paid individually on behalf of Contractor or parties comprising the
Contractor and other particulars customary for such certificates.

The Contractor shall pay, at the Government’s election either in cash based on the value of
the relevant Petroleum as calculated pursuant to Article 13 or in kind, a royalty of two
percent (2%) of all Petroleum produced and sold, less the quantities of Petroleum used
for fuel or transportation in Petroleum Operations, from all production licenses subject
to this Agreement. The Minister shall make its election in writing with effect ninety (90)
days following such election and that election shall remain in effect for the latter of one (1)
year or ninety (90) days from the date the Minister notifies in writing that it elects the

Page 39

Petroleum Agreement Le

Goverment of Guyana ~ Esso, Nexen and Hess
alternative treatment. Cash payment shall be due quarterly, thirty (30) days following the
end of each calendar quarter. Within one hundred and eighty (180) days following the end
of each Year, assessment receipts evidencing payment of Contractor's royalty shall be
furnished by the Minister to the Contractor stating the amount and other particulars
customary for such receipts.

15.7 Subject to the conditions of section 49 of the Act, the Minister may remit in whole or in
part, or defer payment of, any royalties payable by Contractor.

15.8 Nothing in this Agreement shall be construed to place an obligation on the Government to
file a tax retum declaring its share of production or profit share or to regard such profit
share as income within the meaning of section 5 of the Income Tax Act (Cap 81:01) or
section 4 of the Corporation Tax Act (Cap 81:03)

15.9 The Minister hereby agrees that the Contractor shall be exempted from the Property Tax
Act pursuant to section 51 of the Act and any other act which amends ar replaces in part
or in whole the Property Tax Act.

15.10 The Minister agrees that for the duration of the Exploration Period, and for any area within
the Contract Area where exploration activity is in progress, the provisions of section 10(b)
of the Corporation Tax Act (Cap 81:03), including any successor provisions to section
10(b) of the Corporation Tax Act (Cap 81:03), shall not apply to the Contractor, with
respect to any payments made to any Affiliated Companies or Sub-Contractors.

Notwithstanding any provision to the contrary in this Article, Affiliated Companies or Non-
Resident Sub-Contractors shall not be subject to the provisions of the Income Tax Act of
Guyana (Cap. 81.01) and the Corporation Tax Act of Guyana (Cap 81:03) during the
Exploration Period on income earned in Guyana for any given tax year if the Affiliated
Company or Non-Resident Sub-Contractor has conducted business in Guyana for one
hundred eighty three (183) days or less on a cumulative basis in the tax year of assessment.

15.11 There shall be no tax, duty, fee, withholding, charge or other impost applicable on interest
payments, dividends, deemed dividends, transfer of profits or deemed remittance of profits
from Contractor’s, Affiliated Companies’ or Non-Resident Sub-Contractors’ branch in
Guyana to its foreign or head office or to Affiliated Companies.

15.12 The Expatriate employee of the Contractor, Affiliate companies and the Subcontractor
shall be liable to pay personal income tax in Guyana on income earned in Guyana. Guyana
(represented herein by the Minister) shall cause the proper authorities to issue appropriate
tax certificates to expatriate employees when required.

(i) If an expatriate employee is liable to pay income tax in Guyana on income earned
in Guyana, such expatriate employee shall pay such in e-tax at a rate equal to
the current income tax rate of Guyana;

(ii) Notwithstanding any provision to the contrary i

aun =

Page 40

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

of Contractor, Affiliated Companies or Non-Resident Sub-Contractors shall not be
subject to the provisions of the Income Tax Act of Guyana (Cap. 81.01) and shall
not be liable for personal income tax in Guyana on income earned in Guyana for
any given tax year if the expatriate is physically present in Guyana for onc hundred
eighty three (183) days or less on a cumulative basis in the tax year of assessment.

15.13 Notwithstanding any provision to the contrary in this Article, assignments of any kind
between Contractor and Affiliated Companies, as well as any assignment of any kind made
in accordance with this Agreement (including one to an unrelated party) shall be exempt
from any duty & taxes, including Capital Gains Tax in each respect, but shall be subject to
a fee payable to the Government account for the Ministry Responsible for Petroleum upon
approval for the assignment in the amount of one hundred thousand United States Dollars
(US $100,000) payable in respect of the assignment.

15.14 An Order shall be made giving effect to the provisions of this Article in statutory form and
language as specified in section 51 of the Act.

Page 41

Petroleum Agreement e 7p

Government of Guyana — Esso, Nexen and Hess mb

Article 16 - Contracts and Assignments

16.1 The Contractor shall, upon request, provide to the Minister copies of:

(a) contracts with respect to the sale or disposal of Petroleum (including invoices
issued thereunder);

(b) any deed of assignment of an interest of the Contractor under this Agreement
pursuant to Article 25;

(c) any instrument by which the Contractor pledges, mortgages, encumbers or
hypothecates its interest under this Agreement or the Contract Area.

Page 42 &
Petroleum Agreement Ca Abn

Government of Guyana — Esso, Nexen and Hess aa ib

Article 17 - Domestic Supply Obligation

17.1 Terms for Crude Oil.

(a) If the Crude Oil requirements of the domestic market in Guyana (the “Crude Oil
Domestic Demand”) exceed the Minister's total entitlement from all Crude Oil
production in Guyana, then the Contractor shall be obliged together with any third
parties which produce Crude Oil in Guyana, to supply and sell a volume of Crude
Oil to be used for such Crude Oil requirements in Guyana, calculated on the basis
of the ratio which the Contractor's Lifting Entitlement of Crude Oil bears to the
sum of Contractor's Lifting Entitlement to Crude Oil plus the total entitlement of
all other producers in Guyana subject to Article 17.1(c). The volume of Crude Oil
which the Contractor shall be required to sell under this Article shall not exceed the
Contractor's share of Profit Oil. The Minister shall give the Contractor notice on
or prior to April 1 of the year preceding the Calendar Year in which the Government
will have the said requirement and the term of the supply shall be on a Calendar
Year basis unless otherwise agreed.

For the purpose of this Agreement, Crude Oil Domestic Demand shall consist of
those quantities of Crude Oil (i) used to produce refined products or petrochemicals
in Guyana for end use by business and residential consumers in Guyana, or (ii) used
to produce power in Guyana for end use by business and residential customers in
Guyana, the amounts for which shall be based upon independent, verifiable
government statistics. Crude Oil, refined products, petrochemicals or fuel for power
generation that are exported from Guyana shall not be considered part of Crude Oil
Domestic Demand.

The Contractor shall, in any Year, have a right to supply out of Contractor's Lifting
Entitlement of Crude Oil the proportion of the Crude Oil requirements of Guyana
that the quantity produced from the Contract Area bears to the total production at
the time in Guyana to the extent that such requirement is not satisfied from any
contract entered into prior to the date of commencement of production from the
Contract Area. For the purpose of this paragraph, the term “the Crude Oil
requirements of Guyana” means the amount by which, in any Year, Crude Oil
Domestic Demand exceeds the Minister's total entitlement to all Crude Oil
produced in Guyana. The Contractor shall give the Minister notice on or prior to
April | of the Calendar Year preceding the Calendar Year in respect of which
Contractor wishes to exercise the aforesaid right and the term of the supply shall be
on a Calendar Year basis unless otherwise agreed. Notwithstanding the foregoing
the Contractor shall have the right to supply the total amount calculated pursuant to
the foregoing provisions.

(c) The price payable for the sale of Crude Oil pursuant to this Article shall be paid in
United States dollars (or other currency as may be agreed) at a place specified by
the Contractor within thirty (30) days of receipt of the Contractor's invoice by the

Page 43

se
Petroleum Agreement ee ym
pb

Government of Guyana — Esso, Nexen and Hess

Minister, and shall be determined in accordance with Article 13, failing which
Contractor’s obligations in respect of the Domestic Supply Obligations of this
Article 17 shall be suspended until payment is made good, at which time deliveries
shall be resumed subject to any alternative commitments that may have been
reasonably entered into by Contractor to dispose of the Crude Oil during the period
of default in payment. Contractor shall recover any amount due and unpaid by the
Government, plus interest at the Agreed Interest Rate, from the Governments
Lifting Entitlement of Crude Oil.

(d) Any sale of Crude Oil as provided for in Article 17.1(a) - (c) shall occur at the
Delivery Point or such other point as the Minister and the Contractor may mutually
agree,

(e} All terms and conditions for the sale of Crude Oil pursuant to this Article, shall be
specified in a contract of sale entered into between the Minister and Contractor.

17.2. Terms for Natural Gas.

(a) If the Natural Gas requirements of the domestic market in Guyana (the “Natural
Gas Domestic Demand”) exceed the Minister's total entitlement from all Natural
Gas production in Guyana, then the Contractor shall be obliged together with any
third parties which produce Natural Gas in Guyana, to supply and sell a volume of
Natural Gas to be used for such Natural Gas Domestic Demand in Guyana,
calculated on the basis of the ratio which the Contractor's Lifting Entitlement of
Natural Gas bears to the sum of Contractor's Lifting Entitlement of Natural Gas
plus the total entitlement of all other producers in Guyana subject to Article 17.2(c).
The volume of Natural Gas which the Contractor shall be required to sell under this
Article shall not exceed the Contractor's share of Profit Gas. The Minister shall
give the Contractor notice on or prior to April 1 of the year preceding the Calendar
Year in which the Government will have the said requirement and the term of the
supply shall be on a Calendar Year basis unless otherwise agreed.

For the purpose of this Agreement, Natural Gas Domestic Demand shall consist of
those quantities of Natural Gas used for domestic residential, commercial and
industrial consumption, including fuel used for domestic power generation. Natural
Gas liquefied or compressed in Guyana for export or used as feedstock for other
exports, such as methanol and fertilizer, shall not be considered part of Natural Gas
Domestic Demand.

The Contractor shall, in any Year, have a right to supply out of Contractor's Lifting
Entitlement of Natural Gas the proportion of the Natural Gas requirements of
Guyana that the quantity produced from the Contract Area bears to the total
production at the time in Guyana to the extent that such requirement is not satisfied
from any contract entered into prior to the date of commencement of production
from the Contract Area. For the purpose of this paragraph, the term “the Natural

Page 44

Petroleum Agreement ( Ab
Government of Guyana — Esso, Nexen and Hess <p

(c)

(d)

(e)

Petroleum Agreement

Gas requirements of Guyana” means the amount by which, in any Year, Domestic
Demand exceeds the Minister's total entitlement to all Natural Gas produced in
Guyana. The Contractor shall give the Minister notice on or prior to April | of the
Calendar Year preceding the Calendar Year in respect of which Contractor wishes
to exercise the aforesaid right and the term of the supply shall be on a Calendar
Year basis unless otherwise agreed. Notwithstanding the foregoing the Contractor
shall have the right to supply the total amount calculated pursuant to the foregoing
provisions.

The price payable for the sale of Natural Gas pursuant to this Article shall be paid
in United States dollars (or other currency as may be agreed) at a place specified
by the Contractor within thirty (30) days of receipt of the Contractor's invoice by
the Minister, and shall be determined in accordance with Article 13.1, failing which
Contractor’s obligations in respect of the Domestic Supply Obligations of this
Article 17 shall be suspended until payment is made good, at which time deliveries
shall be resumed subject to any alternative commitments that may have been
reasonably entered into by Contractor to dispose of the Natural Gas during the
period of default in payment. Contractor shall recover any amount due and unpaid
by the Government, plus interest at the Agreed Interest Rate, from the Governments
Lifting Entitlement of Natural Gas.

Any sale of Natural Gas as provided for in Article 17.2(a) - (c) shall occur at the
Delivery Point or such other point as the Minister and the Contractor may mutually
agree.

All terms and conditions for the sale of Natural Gas pursuant to this Article, shall
be specified in a contract of sale entered into between the Minister and Contractor.

- cp

Government of Guyana — Esso, Nexen and Hess ea’)

Article 18 - Guyana Resources

18.1

18.2

18.3

18.4

In the conduct of Petroleum Operations pursuant to this Agreement the Contractor shall
require that the Operator give preference to:

(a) the purchase of Guyanese goods and materials, provided that such goods and
materials are available on a timely basis of the quality and in the quantity required
by Operator at competitive prices; and

(>) the employment of Guyanese Sub-Contractors insofar as they are commercially
competitive and satisfy the Operator's financial and technical requirements and
meet the requirements of Article 18.1 (a).

The Contractor shall establish appropriate tender procedures for the acquisition of goods,
materials and services which shall ensure that Guyanese suppliers and Sub-Contractors are
given adequate opportunity to compete for the supply of goods and services.

The Contractor shall make reasonable efforts to train Guyanese suppliers and Sub-
Contractors in the mechanics of participating in tenders and competing for contracts to be
offered pursuant to the Petroleum Operations.

Within sixty (60) days prior to the beginning of each year, or part thereof as applicable, the
Contractor and the Minister shall provide a yearly plan for the utilisation of qualified
Guyanese resources for the upcoming year. Following the submission of the plan, the
Contractor and the Minister shall meet to discuss and consider the effectiveness of the plan.
The Contractor shall provide half yearly reports submitted within 30 days after the end of
each half-year to the Minister outlining its achievements in utilising qualified Guyanese
resources during that the previous half-year and make appropriate adjustments to the yearly
plan to better accomplish the goal of increasing the qualified resources available for use by
the Contractor in its Petroleum Operations and other entities performing petroleum
operations in Guyana.

Page 46 r&

Petroleum Agreement

Government of Guyana ~ Esso, Nexen and Hess
Article 19 - Employment and Training

19.1

19.2

19.3

19.4

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Subject to the requirements of any law relating to immigration, Government shall provide
the necessary work permits and other approvals required by the Contractor for employment
of Expatriate Employees in Guyana for the purpose of Petroleum Operations.

Without prejudice to the right of the Contractor to select employees and determine the
number thereof in the conduct of Petroleum Operations, the Contractor shall require the
Operator to employ and contractually obligate Sub-Contractors to employ Guyanese
citizens having appropriate qualifications and experience in the conduct of Petroleum
Operations in Guyana.

During each year of the term of the Petroleum Prospecting License, or any renewal
thereafter the Contractor shall pay to a Government account for the Ministry Responsible
for Petroleum the amount of three hundred thousand United States Dollars (US$300,000)
for one or more of the purposes mentioned in Article 19.3 (a) through (d). Payments under
this Article 19.3 shall be paid directly into bank accounts held and controlled by the
Government. Contractor shall verify such bank accounts and the Minister agrees to
cooperate, assist and provide Contractor any information it requires to conduct such
verification.

(a) to provide Guyanese personnel nominated by the Government with on-the-job
training in Contractor's operations in Guyana and overseas and/or practical training
at institutions abroad;

(b) _ to send qualified Guyanese personnel selected by the Government on courses at
universities, colleges or other training institutions;

(c) to send Guyanese personnel selected by the Government to conferences and
seminars related to the petroleum industry;

(d} to purchase for the Government advanced technical books, professional
publications, scientific instruments or other equipment required by the
Government.

Within sixty (60) days prior to the beginning of each year, or part thereof as applicable, the
Contractor and the Minister shall provide a yearly plan for the utilisation of qualified
Guyanese personnel for the upcoming year. Following the submission of the plan, the
Contractor and the Minister shall meet to discuss and consider the effectiveness of the plan.
The Contractor shall provide half yearly reports submitted within 30 days after the end of
each half-year to the Minister outlining its achievements in utilising qualified Guyanese
personnel during that the previous half-year and make ap;
plan to better accomplish the goal of increasing
personnel available for use by the Contractor in its Pj
performing petroleum operations in Guyana.

Page 47

Article 20 - Rights to Assets and Insurance

20.1 Rights to Assets

(a) The Contractor shall have the right to use free of charge assets previously installed
by the Contractor in relinquished areas which are required for its operations in the
remaining portion of the Contract Area provided that in the event of re-licencing of
the relinquished area, such licence shall exclude the aforesaid assets.

(b) Subject to Article 20.1 (c) upon expiry or termination of this Agreement in
accordance with the provisions hereof, the Contractor shall upon notification by the
Minister pursuant to Article 20.1 (d) (i):

(0) deliver to the Minister, free of charge, in good order and condition, (fair
wear and tear excepted) all installations, works, pipelines, pumps, casings,
tubings, engines and other equipment, machinery or assets of a fixed or
permanent nature constructed, used or employed by the Contractor or the
Operator in the Contract Area;

(ii) deliver to the Minister, free of charge, any fixed assets relating to Petroleum
Operations outside the Contract Area and movable assets owned by the
Contractor or Operator and used or employed in connection with Petroleum
Operations and located in Guyana for which costs have been fully recovered
in accordance with Annex C herein; where costs have not been fully
recovered the provisions of Article 20.1 (b){iii) shall apply;

sell to the Minister any other assets owned by the Contractor or Operator
and used or employed by the Contractor or Operator in the Contract Area
or elsewhere in Guyana in connection with Petroleum Operations at a price
equivalent to the unrecovered cost of the assets.

e above provisions of Article 20.1 (b) shall not apply to:

assets which are still required by the Contractor or Operator for use in
respect of an area in Guyana subject to another petroleum agreement at the
time of expiry or termination of this Agreement;

(ii) equipment and other assets rented or leased by Contractor in Guyana;

(iti) equipment and other assets rented or leased by Contractor and imported in
Guyana for use in Petroleum Operations and subsequently exported
therefrom;

(iv) equipment and any other assets owned or leased by a Sub-Contractor;

(v) household goods and vehicles which are the personal property of employees

Page 48 a
Petroleum Agreement “hn

Government of Guyana ~ Esso, Nexen and Hess ‘ (b

of the Contractor and Sub-Contractor;
(vi) equipment and assets otherwise not owned by Contractor or Operator.

(d) The Contractor shall notify the Minister of all assets acquired as provided in section
4 of Annex C to this Agreement.

(i) At least six (6) Calendar Months before expiry of the term of this
Agreement, within three (3) Calendar Months following notice of
termination of this Agreement or promptly following cancellation of all
Licences, the Minister shall notify the Contractor of the assets to be
delivered or sold to the Government.

(ii) Subject to the terms and the provisions of this Article, the Contractor shall
not, within one (1) year of the date upon which it estimates that termination
of this Agreement will occur, remove from the Contract Area or sell any
assets of a fixed or permanent nature which might be deliverable to the
Government under this Article without the consent of the Minister, such
consent not to be unreasonably withheld.

(iii) | Abandonment Programme and Budget

(aa) Within sixty (60) days after the expiration of the term of this
Agreement or the sooner relinquishment of some or all of the
Contract Area, the Contractor shall carry out to the Minister’s
satisfaction an abandonment programme agreed with the Minister
for all installations and pipelines provided by Contractor under this
Agreement that the Minister elects not to have delivered up to him
in accordance with Article 20.1(b). With respect to the area being
relinquished and/or facilities thereon, such abandonment
programme shall comply with and be limited to internationally
accepted standards prevailing at the time of abandonment.

Concurrent with the submission of a Development Plan as provided
in Article 8.4, the Contractor shall submit for the Minister’s
approval a proposed abandonment programme and budget covering
all such installations and pipelines provided by Contractor under this
Agreement. The abandonment programme and budget may be
revised from time to time with the agreement of the Minister to
account for any changes in the Development Plan.

(cc) The Minister shall act without unreasonable delay in reaching a
decision on the Contractor’s proposal under Article 20.1(d)(iii)(bb)
and may approve or modify or impose conditions thereon. Before
modifying or imposing conditions on the proposal, the Minister shall

Page 49

xe
Petroleum Agreement Gr
Can

Government of Guyana — Esso, Nexen and Hess
(dd)

(ee)

(hh)

Petroleum Agreement

Government of Guyana ~ Esso, Nexen and Hess

notify the Contractor of the proposed modification or conditions and
give the Contractor the opportunity to make written representations
within sixty (60) days thereafter about the proposed modifications
or conditions. After taking into consideration such representations
the Minister and the Contractor shall make their best efforts to
mutually agree on the proposed modifications or conditions of the
abandonment programme and budget. In the event that the Minister
and Contractor cannot mutually agree on the proposed abandonment
programme and budget, either Party may by written notice to the
other Party propose that the dispute be referred for determination in
accordance with the provisions of Article 26.

In the event that the Contractor does not present a timely proposal
to the Minister under Article 20.1(d)(iii)(bb) the Minister after
giving thirty (30) days notice to the Contractor of his intention to do
so, may prepare an abandonment programme and budget for the
Contract Area if the Contractor does not present a proposal by the
end of the thirty (30) day period. When the Minister has so prepared
the abandonment programme and budget, it shall have the same
effect as if it had been submitted by the Contractor and approved by
the Minister.

Contractor shall have the right on an annual basis to propose a
revised abandonment programme and budget. Such proposal shall
be subject to the approval process in Article 20.1(d) (iii) (cc). Any
revisions to the abandonment programme and budget shall result in
a revision to the guarantee referred to in Article 20.1(d) (iii) (hh).

All funds required to carry out the approved abandonment
programme shall be made available by Contractor when the costs
for abandonment are incurred.

All costs included in the approved abandonment programme and
budget shall be Recoverable Contract Costs as operating costs on a
unit of production basis commencing during the period when the
abandonment programme and budget is approved. The amount to
be recovered in a respective period shall be calculated by dividing
the approved abandonment budget by the estimated ultimate
recoverable reserves, which may be revised from time to time based
upon the actual performance of the Field(s) and multiplying the
result by the units produced in the period.

Contractor shall deliver to the Minister within seven (7) days after
the date the abandonment programme and budget are approved an
undertaking from an Affiliated Company of each of the Parties
comprising the Contractor stating that each of such Affiliated
Companies shall ensure provision of financial and technical

Page 50 e

e,
ans

&

aunt
resources necessary to conduct the approved abandonment
programme. The amount of each of the financial undertaking shall
be equal to the amount recovered under Article 20.1(d)(iii)(gg) less
any amounts spent under the approved abandonment programme, all
in consideration of each of such Parties’ undivided participating
interest in the rights and obligations derived from this Agreement.

(ii) Notwithstanding the provisions of Article 20.1(d)(iii)(ff), in the
event the Minister elects to have all or a portion of the facilities
delivered up to him in accordance with Article 20.1(b), the
Contractor shall pay the Minister at the time of transfer the amounts
stipulated in the latest approved abandonment budget for the
transferred facilities. Upon transfer and receipt of the funds, the
Minister shall assume all responsibilities for the transferred facilities
and their abandonment and shall hold the Contractor harmless
against any liability with respect thereto accruing after the date of
such transfer to the Minister.

(iv) Subject to Article 20.1 (c), in the event that the Government acquires any
assets pursuant to this Article, the Government shall assume all liabilities,
with respect to such assets, arising from and after the date of acquisition and
shall not direct the Contractor to remove or abandon any such assets
pursuant to regulation 9 (1)(a) of the Regulations. The Government shall
indemnify and hold Contractor harmless for any and all costs and claims
which may arise from the use or abandonment of any asset from and after
the date of acquisition by the Government.

Assets not acquired by the Government pursuant to this Article may be sold
or otherwise freely disposed of by the Contractor subject to Article 21.2 and
the Regulations.

~ Insurance

(a) The Contractor shall effect at all times during the term of this Agreement, insurance
as required by applicable laws, rules, and regulations and of such type and in such
amount as is customary in the international petroleum industry in accordance with
good oil field practice appropriate for Petroleum Operations in progress in respect
of but not limited to:

(i) loss or damage to all assets used in Petroleum Operations;

(ii) pollution caused in the course of Petroleum Operations for which the
Contractor or the Operator may be held responsible;

(iii) loss or damage to property or bodily injury suffered by any third party in
the course of Petroleum Operations for which the Contractor may be liable
to provide an indemnity pursuant to Article 2.4;

Page 51 ~Q-
Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

rae)

(iv) the Contractor's and/or Operator's liability to its employees engaged in
Petroleum Operations.

To the extent permitted by applicable laws, rules and regulations, such
insurance may be provided through Contractor’s affiliate insurance
company.

(b) Subject to the Minister’s approval, which shall not be unreasonably withheld, the
Contractor, notwithstanding the provisions of Article 20,2(a), shall have the right
to self-insure all or part of the aforementioned insurances in Article 20.2(a).

(c) The Contractor shall require the Operator to carry and to endeavour to have its
Sub-Contractors carry insurance of such type and in such amount as is customary
in the international petroleum industry in accordance with good oil field practices.

Page 52 re
Petroleum Agreement
Goverment of Guyana — Esso, Nexen and Hess HM
Article 21 - Import Duties

21.1

21.2

21.3

21.4

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

The Contractor, and the Sub-Contractors engaged in Petroleum Operations shall be
permitted to import, free of duty, VAT or all or any other duties, taxes, levies or imposts,
all equipment and supplies required for Petroleum Operations including but not timited to
drillships, platforms, vessels, geophysical tools, communications equipment, explosives,
radioactive sources, vehicles, oilfield supplies, lubricants, consumable items (other than
foodstuffs or alcoholic beverages or fuel), as well as all items listed on Annex D. The
aforementioned items, including but not limited to the items listed on Annex D, shall be
deemed approved and certified by the Chief Inspector to be for use solely in carrying out
Petroleum Operations. The Contractor shall give prior notification to the Minister of
Sub-Contractors engaged in Petroleum Operations.

{a) Subject to Article 21.1, and for as long as this Agreement remains in force the
Contractor and Sub-Contractors engaged in Petroleum Operations hereunder shall
be required to pay to the relevant authority a ten percent (10%) excise tax on any
fuel imports, where such imports have been certified by the Chief Inspector to be
used solely in carrying out Petroleum Operations in any area within the Contract
Area,

Subject to Article 20, any of the items imported into Guyana may, if no longer required for
Petroleum Operations hereunder, be freely exported at any time by the importing party,
without the payment of any export duty or impost; provided, however, that on the sale or
transfer by the importer of any such item to any person in Guyana (other than the
Government) import duty shall be payable by the importer on the value thereof at the date
of such sale or transfer as determined by the Customs and Excise Department in accordance
with their applicable rules,

Each Expatriate Employce of the Contractor (including any Affiliated Company) and of
Sub-Contractors, who have been assigned to work in Guyana for the Contractor or its Sub-
Contractors shall be permitted, subject to the limitations and conditions set out in the
Customs Act, to import into Guyana free of import duty and taxes within six (6) months
on first arrival his personal and household effects including one (1) motor vehicle,
provided, however, that no property so imported by the employce shall be sold by him in
Guyana except in accordance with Government regulations and upon the payment of the
prescribed customs duties. Any importation or replacement of motor vehicles by
Expatriate Employees of the Contractor (including any Affiliated Company) and of Sub-
Contractors, shall be a matter for consultation with the Minister.

Each Expatriate Employee of the Contractor (including any Affiliated Company) and of
Sub-Contractors shall have the right to export from Guyana, free of all duties and taxes,
and at any time, all of the items imported under Article 2)

Page 53

Article 22 - Foreign Exchange Control

22.1

22.3

The Contractor shall, during the term of this Agreement have the right:

(a) to retain abroad all foreign exchange obtained from the export sales of Contractor's
Petroleum and to remit and retain abroad all foreign exchange earned from sales of
Petroleum or assets in Guyana;

(b) to finance Petroleum Operations hereunder in any currency through any
combination of equity, inter-affiliate or third party loans, inter-company open
accounts, or production payments but no payments of principal or interest in respect
thereof shall be made from any source in Guyana other than the bank accounts
referred to in Article 22.1 (c);

(c) to open and maintain bank accounts denominated in Guyanese dollars and/or
United States dollars in Guyana and freely dispose of the sums deposited therein
without any restriction; provided the said accounts are credited only with sums
deposited in foreign currency or with the proceeds of the sale of foreign currency
being credits relating to or derived from Petroleum Operations;

to open and maintain bank accounts in any foreign currency outside Guyana which
may be credited without restriction and freely dispose of any sums deposited therein
without restriction and without any obligation to convert into Guyana currency any
part of the said amounts, save that such accounts shall not be credited with the
proceeds of the sale of any Guyanese currency without the consent of the Bank of
Guyana;

to purchase and, with the approval of the Bank of Guyana, to sell Guyanese
currency, through the authorized banks, without discrimination, at the rate of
exchange determined by the Bank of Guyana for authorized banks at the time of
purchase or sale.

Expatriate Employees of the Contractor or of Affiliated Companies and of Sub-Contractors
engaged in Petroleum Operations shall be subject to all Exchange Control Regulations that
may be in effect from time to time. Expatriate Employees of the Contractor or of Affiliated
Companies and Sub-Contractors shall be entitled to remit freely abroad any portion of their
salaries paid in Guyana and any investment income that may be earned on the portion of
their salaries paid in Guyana.

Where Contractor, Affiliated Company or Sub-Contractor by notice in writing to the
Commissioner General, Guyana Revenue Authority has guaranteed the full and proper
discharge by an Expatriate Employee engaged in Petroleum Operations of his liability to
income tax under the laws of Guyana, that Expatriate Employee shall be entitled to receive
payment of the whole or any part of his remuneration in the country in which he is normally
resident.Article 23 - Accounting and Audits

Page 54

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

Article 23 - Accounting and Audits

23.1 The Contractor shall be responsible for maintaining accounting records relating to
Petroleum Operations under this Agreement in accordance with the Accounting Procedures
set out in Annex C hereto.

23.2 The Minister shall have the right to audit the accounting records of the Contractor in respect
of Petroleum Operations in accordance with Accounting Procedure.

23.3 Nothing in this Article shall be construed as limiting the right of Government or any officer
of Government pursuant to any statutory power to audit or cause to be audited the books
of the Contractor.

Page 55 aw
Petroleum Agreement 1

Government of Guyana — Esso, Nexen and Hess a
Article 24 - Force Majeure

24.1

24.2

24.3

24.4

24.5

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

Any non-performance or delay in performance, wholly or in part, by any Party hereto or
any of its obligations under this Agreement or in fulfilling any condition of any Licence
granted to such Party or in meeting any requirement of the Act or Regulations and any
Licence issued thereunder, shall, except for the payment of monies due by Government to
Contractor or monies due to Government under section 43 (4) of the Act (unless such
failure to pay is prevented by any action of the Government), not be a breach of this
Agreement, the Licence or the Act and Regulations if and to the extent that such
non-performance or delay, wholly or in part, is caused by Force Majeure as defined in this
Article.

In this Article, the term “Force Majeure” shall mean any event beyond the reasonable
control of the Party claiming to be affected by such event which has not been brought about
at its instance and which has caused such non-performance or delay in performance and,
without limitation to the generality of the foregoing, includes acts of God, natural
phenomena or calamities, earthquakes, floods, tsunamis, epidemics, quarantines, fires,
wars declared, or undeclared, hostilities, invasions, blockades, riots, strikes, insurrection,
civil disturbances, mining of the seas, piracy, international disputes affecting the extent of
the Contract Area and any governmental action or inaction, that would prevent the
performance of an obligation or ability of the Contractor to export Petroleum (except as
provided in Article 14.5).

Where any Party is claiming suspension of its obligations on account of Force Majeure,
such Party shall promptly notify the other Parties in writing of the occurrence thereof
giving particulars of the Force Majeure and obligations affected. Each Party shall promptly
notify the other Parties as soon as the Force Majeure has been removed or no longer
prevents it from carrying out its obligations hereunder.

Where a Party is prevented from exercising any rights or performing any obligations under
this Agreement due to a Force Majeure, the Minister hereby agrees pursuant to section 43
(3) of the Act, subject to the proviso therein, that a period of additional time necessary for
restoration of damages caused during a Force Majeure delay shall be added to the time
allowed under this Agreement for the performance of such obligation or the exercise of
such right and for the performance of any obligation or the exercise of any right dependent
thereon and to the term of any Licence issued pursuant to this Agreement. In the event the
Parties cannot agree on whether the occurrence of the event in question is considered a
“force majeure” event, or if the Minister does not agree an additional time period should
be added, pursuant to section 43(3) of the Act, then a Party may refer the dispute to
Arbitration pursuant to Article 26. The Contractor shall have the option of terminating this
Agreement without any further obligation if Force Majeure e:

Without prejudice to the other provisions of this Arti
the consequences of the Force Majeure and the

Page 56

circumstances.

24.6 The Government shall not invoke Force Majeure due to any order, regulation or written
directive of the Government which affects the Government’s performance of its obligations
under this Agreement.

Page 57 BIN
Petroleum Agreement f am
Government of Guyana — Esso, Nexen and Hess te
Article 25 - Assignment

25.1

25.2

25.3

25.4

25,5

Page 58 ue
Petroleum Agreement vu um

Subject to the regulation 20 of the Regulations, the Contractor shal! not assign, or transfer
in whole or in part, any of its rights, privileges, duties or obligations under this Agreement,
or any Licence issued pursuant to this Agreement, to any person, firm or corporation,
without the prior written consent of the Minister.

The Minister shall give his consent under Article 25.1 where:

(a) the assignment or transfer will not adversely affect the performance or obligations
under this Agreement;

(b) __ the assignment is not contrary to the interests of Guyana; or

{c) subject to (a) above, the assignment or transfer is to an approved Affiliated
Company.

In the event that the Minister does not give his consent or does not refuse a request for an
assignment or transfer by Contractor within sixty (60) days of receipt of such request,
consent shall be deemed to have been given by the Minister.

Any assignment made pursuant to this Article shall bind the assignee to all the terms and
conditions hereof and the terms and conditions of any Licence issued pursuant to this
Agreement unless otherwise agreed, and as a condition to any assignment, the assignee
shall provide an unconditional undertaking to the Minister to assume all obligations by the
Contractor under this Agreement or any Licence issued pursuant to this Agreement.

An application for assignment or transfer of a Licence shall be made in accordance with
Form E of the schedule specified in the Regulations. The applicant shall submit such
additional information relating to the intended assignee which the Minister may reasonably
require to enable him to dispose of the application.

Government of Guyana ~— Esso, Nexen and Hess <p

Article 26 - Sole Expert and Arbitration

26.1 The Parties shall make reasonable efforts to resolve amicably all Disputes by negotiation.
A notice of the existence of a Dispute shall be given by a Party to another Party in
accordance with Article 34. In the event that no agreement is reached within sixty (60)
days after the date on which a Party notifies the other that a Dispute exists, or such longer
period as specifically agreed by the Parties in writing, any Party shall have the right to have
such Dispute determined by arbitration as provided for in this Article 26. Notwithstanding
the above, such period of negotiation is not required where the running of this time period
may bar access to arbitration.

26.2 Any claim, demand, cause of action, dispute, or controversy arising out of or in connection
with this Agreement, including any question regarding its formation, existence, validity,
enforceability, performance, termination, or alleged breach (“Dispute”) which cannot be
settled amicably by negotiation shall be resolved by arbitration.

26.3 The Parties hereby consent to submit any Dispute to the International Centre for the
Settlement of Investment Disputes (ICSID) for arbitration before three (3) arbitrators
pursuant to the Convention on the Settlement of Investment Disputes between States and
Nationals of Other States (hereinafter referred to as the “Convention”). It is hereby
stipulated that the transaction to which this Agreement relates is an investment within the
meaning of the Convention. The Government hereby irrevocably waives any claim to
immunity for itself, its agencies, its enterprises, and any of its assets with regard to any
arbitration pursuant to this Article 26 and to any proceedings to recognise or to enforce this
Article 26 or any proceeding to recognise or enforce an arbitral award rendered in an

Secretary-General of ICSID refuses to register a request for arbitration or if a tribunal
arbitrators constituted pursuant to Article 26.3 above determines that a Dispute is outside
[D’s jurisdiction, any Party may submit the Dispute for arbitration before three

itfators pursuant to the Arbitration Rules of the United Nations Commission on
ed ational Trade Law (UNCITRAL). The American Arbitration Association shall
inister the arbitration under the UNCITRAL Arbitration Rules and shall act as the
pointing authority when the UNCITRAL Arbitration Rules call for an appointing
authority.

26.5 The seat of the arbitration pursuant to this Article 26 shall be Washington DC, United
States of America, however, hearings may be held at such other place as the Parties may
agree to in writing. The arbitration proceedings shall be conducted in the English language.

26.6 In order to facilitate the comprehensive resolution of related disputes, upon request of any

Page 59
Petroleum Agreement enn
Government of Guyana — Esso, Nexen and Hess

<\
party to an arbitration pursuant to Article 26.4 of this Agreement, the arbitration tribunal
may make an order (“Consolidation Order”) consolidating the arbitration proceeding with
any other arbitration proceeding under Article 26.4 of this Agreement or clause 7.4 of the
Bridging Deed provided that (i) there are issues of fact or law common to the proceedings
such that a consolidated proceeding would be more efficient than separate proceedings,
and (ii) no Party would be prejudiced as a result of such consolidation through undue delay
or otherwise. In the case of a consolidated proceeding, the arbitrators in the consolidated
proceeding shall be the arbitration tribunal that was appointed for the first-filed of the
consolidated proceedings under this Agreement or the Bridging Deed. If a separate
arbitration has not yet been commenced in respect of a related dispute arising under this
Agreement or the Bridging Deed, any Party to a proceeding commenced under Article 26.4
of this Agreement may apply to the tribunal for an order consolidating proceedings in
respect of such related dispute into the existing arbitration proceedings. In the event of
different rulings on the question of consolidation by different arbitral tribunals constituted
under Article 26.4 of this Agreement or clause 7.4 of the Bridging Deed, the ruling of the
arbitral tribunal that was fully constituted first in time shall prevail.

26.7 Subject to Article 26.6, if before a Consolidation Order is made, an arbitrator or arbitral
tribunal has already been appointed in respect of a proceeding to be consolidated into
another proceeding, the appointment of such arbitrator or arbitral tribunal shall be deemed
to terminate upon the making of such consolidation order and such arbitrator or arbitral
tribunal shall be deemed to be functus officio. Such termination is without prejudice to:
(i) the validity of any acts done or (subject to Article 26.6) orders made by such arbitral
tribunal (or by a court in support of the arbitration in which such arbitral tribunal was
appointed) prior to the termination, (ii) such arbitrator's or such arbitral tribunal's
entitlement to be paid their proper fees and disbursements, (iii) the date when any claim or
defence was raised for the purpose of applying any limitation bar or any similar rule or
provision, and (iv) the Parties’ entitlement to legal and other costs incurred before
termination.

~~ 26.8 The arbitrators shall assess the expenses incurred by the Parties, the fees and expenses of
he arbitrators, the charges for the use of the facilities and any other costs related to the
itration and shall decide by whom such costs shall be paid in their award. The arbitral
rd shall be made and payable in dollars of the United States of America, free of any tax
ther deduction. The award shall include interest, unless the arbitration tribunal
ines that it is not appropriate. Interest shall run from the date of any breach or
iofation of this Agreement. Interest shall continue to run from the date of award until the
rd is paid in full. Interest shall be calculated at the Agreed Interest Rate. The arbitrators
all endeavour to render a decision within one (1) year after the tribunal is fully

a]

ie)

* CS
aut constituted, or such other time as the Parties may agree.

26.9 The decision of a majority of the arbitrators shall be final and binding on all the Parties and
judgment on the award may be entered by any court of competent jurisdiction.

26.10 Any matter required to be referred to a sole expert for determination under this Agreement,
Page 60 i

Petroleum Agreement pm
Government of Guyana — Esso, Nexen and Hess

and any other matter which the Parties expressly agree in writing to refer to a sole expert,
shall be referred to a sole expert, by a Party giving notice to such effect pursuant to Article
34. The sole expert shall be requested to issue an opinion for use by the Parties in an effort
to settle any such Dispute. The sole expert shall be appointed by agreement between the
Parties, and in the event the Parties fail to agree on the sole expert within thirty (30) days
after receipt of the written notice from any Party proposing the appointment of a sole
expert, such expert shall be appointed by the International Chamber of Commerce (“ICC”)
in accordance with its Rules for the Appointment of Experts and Neutrals. A sole expert
shall be an independent and impartial person of international standing with relevant
qualifications and experience. The expert, once appointed, shall have no ex parte
communications with any of the parties to the Dispute concerning the expert determination
or the underlying Dispute. The Parties shall cooperate fully in the expeditious conduct of
such expert determination and provide the expert with access to all facilities, books,
records, documents, information and personnel necessary to make a fully informed
decision in an expeditious manner. The sole expert shall act as an expert and not as an
arbitrator or mediator, and shall endeavor to provide an opinion on the Dispute within thirty
(30) days of his appointment, but no later than sixty (60) days after his appointment. The
sole expert shall decide the manner in which any determination is made, but in any event
shall accept oral and/or written submissions and arguments from the Parties. All
correspondence, documentation and information provided by a Party to the sole expert shall
be copied to the other Party, and any oral submissions to the sole expert shall be made in
the presence of all Parties and each Party shall have a of response. The decision of the sole
expert on matters referred to him shall not be final and binding on the Parties and the Parties
shall utilize the recommendation to enter into further discussions on the matter, The fees
and expenses of a sole expert (as well as the charges for the use of facilities) shall be borne
equally by the Contractor and the Government. Each Party shall bear any other expenses
it incurs in connection with expert proceedings.

Page 61

Petroleum Agreement ¥& Rm

Government of Guyana — Esso, Nexen and Hess

Article 27 - Applicable Law

27.1 This Agreement shall be governed by, interpreted and construed in accordance with the
laws of the Cooperative Republic of Guyana, and, consistent with such rules of
international law as may be applicable or appropriate, including the generally accepted
customs and usages of the international petroleum industry.

Page 62 in
Petroleum Agreement

Government of Guyana — Esso, Nexen and Hess <b

Article 28 - Social Responsibility and Protection of the
Environment

28.1

28.2

28.3

28.4

28.5

28.6

28.7

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

In accordance with the Environmental Protection Act, 1996, the Contractor shall obtain an
environmental authorization as required from the Environmental Protection Agency and
comply with the provisions of that Environmental Protection Act in relation to any activity
of this Agreement that is governed by that Environmental Protection Act.

The Contractor is precluded from initiating any exploration or development activity on
those areas outside of the Contract Area which the Environmental Protection Agency may
determine to be sensitive or protected.

In furtherance of regulation 6 of the Regulations in the conduct of Petroleum Operations
the Contractor shall take necessary and adequate precautions, in accordance with good
international petroleum industry practice, against pollution and for the protection of the
environment and the living resources of the rivers and sea.

If the Contractor's failure to comply with the provisions of Article 28.1 results in pollution
or damage to the environment, riverain or marine life or otherwise, the Contractor shall
take all reasonable measures in accordance with good international petroleum industry
practice to remedy the failure and the effects thereof and shall where pollution occurs treat
or disperse it in an environmentally acceptable manner. The Contractor shall not be
obligated to remedy or clean up pollution or environmental damage of any type that existed
prior to the commencement of Petroleum Operations by the Contractor or arises as a
consequence of pre-existing environmental conditions.

The Contractor shall notify the Minister forthwith in the event of any emergency or
accident arising from Petroleum Operations affecting the environment and shall take such
action as may be prudent and necessary in accordance with good international petroleum
industry practice in such circumstances.

If the Contractor does not act promptly pursuant to Article 28.4 so as to control or clean up
any pollution within a reasonable period specified by the Minister, the Minister may, after
giving the Contractor reasonable notice in the circumstances, take any actions which are
necessary in accordance with good international petroleum industry practice and the
reasonable costs and expenses of such actions shall be borne by the Contractor.

The Minister and the Contractor shall establish a program of financial support for
environmental and social projects to be funded by the Contractor. The Contractor shall
directly fund the amount of three hundred thousand United States Dollars (US$300,000.00)
per Calendar Year with any funded but unspent portion of thi t to be carried over
into the ensuing Calendar Years of the Agreement. The i a the, Contractor shall
meet annually to agree which projects shall be funded 7
in regard to amount and projects to be funded may bj

Page 63
question. Contractor shall not be obliged to undertake or fund any project which may in
Contractor’s opinion subject any member of Contractor to liability in any of their, or their
respective Affiliates’ countries of operations, including, without limitation, liability under
the Foreign Corrupt Practices Act of the United States of America or other anti-corruption
law. Funds spent pursuant to this Article 28.7 shall not be Recoverable Contract Costs.

Page 64 ce th
Petroleum Agreement & gm

Government of Guyana ~ Esso, Nexen and Hess

Article 29 - Termination and Cancellation

29.1 This Agreement shall be deemed to have been terminated if the Petroleum Prospecting
Licence granted to the Contractor pursuant to Article 3 and every Petroleum Production
Licence granted to the Contractor under Article 8 has either expired or, under and in
accordance with the Act and any relevant provision of this Agreement, been surrendered
by the Contractor or lawfully cancelled by the Minister pursuant to section 42 of the Act
but save as aforesaid, shall continue in full force and effect so long as the Contractor
continues to hold any of the said Licences.

29.2 Should any issue arise between the Parties as to whether the Contractor is in default and
such issue cannot be amicably settled by consultation between the Parties and a dispute
thereon is referred for resolution pursuant to Article 26, this Agreement and the said
Licences shall continue in force pending resolution of such dispute.

29.3 Pursuant to section 42 of the Act, the Minister shall not cancel a Licence on the basis of
default unless the Minister has, by notice served on the licensee, given not less than thirty
(30) days notice of such intention and the basis of default. In the notice the Minister shall
specify a reasonable date, not less than sixty (60) Business Days, before which the licensee
may submit a written response or remedy the default.

29.4 On termination of this Agreement, or cancellation of any Licence as aforesaid, the rights
and obligations of the Parties shall cease by the termination or cancellation, but such
termination, or cancellation shall not affect any right of action existing or liabilities
incurred by a Party before the date of termination or cancellation, and any legal proceedings
that might have been commenced or continued against a Party may be commenced or
continued against it.

Page 65

Petroleum Agreement am

Government of Guyana — Esso, Nexen and Hess

Article 30 - Effective Date

30.1 This Agreement shall enter into force and effect on the date in which the Petroleum
Prospecting Licence in respect of the Contract Area is in full force and effect (the
“Effective Date”).

The 1999 Petroleum Agreement shall continue to be legally binding on the Parties until it
terminates or is terminated in accordance with its terms and the Bridging Deed.

Page 66 eG
Petroleum Agreement <b

Government of Guyana — Esso, Nexen and Hess

Article 31 - Miscellaneous

31.1 The Government assures the Contractor that the Contract Area lies entirely within the
territorial limits of Guyana and that Guyana has sovereignty over such area. The
Government shall continue to assert its right to the entire Contract Area and seek to resolve
current or future claims, if any, by other States that impugn any portion of the Contract
Area. The Government shall also use its best efforts to permit due observance of the terms
and conditions of this Agreement by both Parties. Both Parties undertake not to take any
action inconsistent with the terms and conditions of the Agreement

31.2. This Agreement shall not be amended or modified in any respect except by written
agreement entered into by all the Parties which shall state the date upon which the
amendment or modification shall become effective.

31.3 In the event of any conflict between any provisions in the main body of this Agreement
and any provisions in the Annexes, the provision in the main body shall prevail.

31.4 The headings of this Agreement are for convenience of reference only and shall not be
taken into account in interpreting the terms of this Agreement.

31.5 A reference to the singular in this Agreement includes a reference to the plural and vice
versa.

31.6 The provisions of this Agreement shall inure to the benefit of and be binding upon the
Parties and their permitted assignees and successors in interest.

31.7 No waiver by any Party of any one or more obligations or defaults by any other Party shall
be construed as a waiver of any other obligations or defaults whether of a like or of a
different character.

31.8 Subject to Article 30, this Agreement supersedes and replaces any previous Agreement or
understanding between the Parties whether oral or written on the subject mat matter hereof,

prior to the date of this Agreement. “<6, AEG) AEGig
ay) 7s

ia

Paget ain

Petroleum Agreement < \ {
Goverment of Guyana — Esso, Nexen and Hess

Article 32 - Stability of Agreement

32.1

32.2

32.3

32.4

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Except as may be expressly provided herein, the Government shall not amend, modify,
rescind, terminate, declare invalid or unenforceable, require renegotiation of, compel
replacement or substitution, or otherwise seek to avoid, alter, or limit this Agreement
without the prior written consent of Contractor.

After the signing of this Agreement and in conformance with Article 15, the Government
shall not increase the economic burdens of Contractor under this Agreement by applying
to this Agreement or the operations conducted thereunder any increase of or any new
petroleum related fiscal obligation, including, but not limited to, any new taxes whatsoever,
any new royalty, duties, fees, charges, value-added tax (VAT) or other imposts.

If at any time after the signing of this Agreement there is a change in the laws of Guyana
whether through the amendment of existing laws (including the hydrocarbons law, the
customs code or tax code) or the enactment of new laws or a change having the force of
law in the interpretation, implementation or application thereof (whether the change is
specific to the Agreement, the Contractor or of general application) and such change has a
materially adverse effect on the economic benefits, including those resulting from the fiscal
regime provided by this Agreement, accruing to the Contractor hereunder during the term
of this Agreement, the Government shall promptly take any and all affirmative actions to
restore the lost or impaired economic benefits to Contractor, so that Contractor receives
the same economic benefit under the Agreement that it would have received prior to the
change in law or its interpretation, application, or implementation. The foregoing
obligation shall include the obligation to resolve promptly by whatever means may be
necessary any conflict or anomaly between this Agreement and any such new or amended
legislation, including by way of exemption, legislation, decree and/or other authoritative
acts.

In the event that Contractor’s overall economic benefits have been materially and adversely
affected by actions or changes as set forth above in Section 32.3, whether directly or
indirectly, Contractor may notify the Government in writing. The Parties shall then meet
within thirty (30) days after such notification with the objective of reaching agreement on
a remedial action to be taken by the Government, whether by exemption, legislation, decree
and/or other authoritative acts or by amendment to the terms of the Agreement, If the
Parties are unable to resolve their differences within one hundred twenty (120) days, which
shall run in parallel with the time period for negotiation in Article 26.1, or such a shorter
period where the running of this time period may bar access to arbitration, after Contractor
has issued the aforementioned notification, then the Contractor may refer the matter to
arbitration in accordance with Article 26. In such case, the arbitral tribunal is authorized
to modify the Agreement to re-establish the economic benefits under the Agreement to
Contractor described in Article 32.3, or in the event this is D ssible, including for
example where such dispute would not qualify or con ¢ under Article
25 of the ICSID Convention, to award damages to C Rensate it for

Page 68

Article 33 — Signature Bonus

33.1 The Contractor shall pay the Government a signature bonus of eighteen million United
States Dollars (US$18,000,000.00). Such payment will be made within a period of fifteen
(15) Business Days after the Effective Date, or such earlier date as agreed amongst the
Parties. Such payment will be made to a bank account within the Bank of Guyana, which
is owned by the Government as designated in writing by the Minister of Finance of the
Government. Contractor shall verify such bank accounts and the Minister agrees to
cooperate, assist and provide Contractor any information it requires to conduct such
verification.

Page 69 ie
Petroleum Agreement 16

Government of Guyana— Esso, Nexen and Hess = |p

Article 34 - Notices

34.1

All notices and other communications to be given under this Agreement shall be deemed
to have been made properly if delivered in person in writing, mailed with charges prepaid
or sent by facsimile, by one Party to the other at their respective addresses in Guyana as
set forth below and copied to their overseas addresses. Any such notice or communication
given as aforesaid shall be deemed to have been given and received at the time of delivery
(if delivered by hand or by courier) or at the time of receipt (if transmitted by facsimile):

Government:

The Minister Responsible for Petroleum
Ministry of Natural Resources

Upper Brickdam, Stabroek,

Georgetown, GUYANA.

Attention: Minister of Natural Resources

Telephone — 592-231-2506-11 Ext. 222
Facsimile: 592-231-2503

Contractor:

Esso Exploration and Production Guyana Limited
99 New Market Street

New Cummingsburg,

Georgetown, GUYANA

Attention: President

Telephone: 592-231-2866
Facsimile: +1-832-624-6083

copy to:

CNOOC Nexen Petroleum Guyana Limited

c/o Nexen Energy ULC

801 7" Avenue S.W.

Calgary, Alberta

T2P 3P7

Attention: Assistant General Counsel, International
Facsimile: +1 (403) 303-2225

Page 70

Petroleum Agreement
Government of Guyana— Esso, Nexen and Hess

Hess Guyana Exploration Limited

c/o Hess Corporation

1501 McKinney Street

Houston, Texas 77010

United States of America

Attention: Timothy J. Chisholm, Vice President, Exploration

facsimile: +1 713 496 8049
email: tchisholm@hess.com

Hess Guyana Exploration Limited

c/o Hess Corporation

1185 Avenue of the Americas

New York, New York 10036

United States of America

Attention: Timothy B. Goodell, General Counsel

facsimile: +1 212 536 8241
email: tgoodell@hess.com

34.2 Any Party may, by notice as provided hereunder to the other Parties change its address and
other particulars for notice purposes.

Page 71 UX,
Petroleum Agreement }

Government of Guyana ~ Esso, Nexen and Hess |b

Executed as a deed by:

IN WITNESS WHEREOF, the Parties have caused their duly authorised representatives to set
their hands and have executed this instrument as a deed in the presence of one another and the
undersigned witnesses on the day and year first above written.

i

Signed by:

The Minister Responsible for Petroleum = 1... ME ADL NORE ex
Representing the ernment of the

Co

Hon. Raphael Trotman
Minister, Natural Resources
Minister Responsible for Petroleum

Name’ © fan Bin co

Esso Exploratlon and Production Guyana Ltd.,
Operator for the Joint Venture Licencees

Signed By:

Esso Explorati
Limited

Production Guyana

Name: Ge K Could
Designation: ¥\ ce Preside
Signed By:

Hess Guyana Exploration Limited

Name: Timely
Designation: Jjjreckor
Signed By:

CNOOC Nexen Petroleum Guyana Limited

fi

roleum Agreement
Government of Guyana ~ Esso, Nex:

3
Pupic
oh
ai ae ve
Sian

ANNEX A - DESCRIPTION OF CONTRACT AREA

The area comprises approximately 26,806 sq. km. described herein consisting of graticular
blocks identified herein and shown on the block reference map attached as Annex B.
Longitude and Latitude measurements are West and North respectively.

18° 45.00 N 57° 25.00° W
8° 10.00'N 57° 25.00'W
18 8° 10.00 N 57° 15.00° W

a7 5.00 W 9° 35.00'N

5 so" 1500 Ww
a 55.00°N [57° 1000 w 82 ‘(9° 3500'N
9° 0.00°N 83 e"3000N  [s9*soow ‘|
57° 15.00 W 84 9° 30.00'N
57° 15.00 W 85 9° 25.00°N
57° 20.00 W 86 9° 25.00'N
57° 20.00 W
157° 25.00' W
57° 25.00 W

N

156° 55,00’ W

N 6° 55.00 W
soon ser asorw [sre

| PointNo. | Latitude Longitude
| ter ss.001N [ssrzooow [66s 58° 40.00 W
| 2 | jeer z50c.w [eer 58° 40.00 W
} 3 58° 45.00 W
[4 58°45 00 W
| os | 58° 50.00 W
| 6 |e | 58" 50.00 W
[7 |_| se" 55.00 W
[se ssoow |
Then west to intersect with the
|GuyanafVenezuela boundary at
Ww 4
GuyanalVenezuela boundary to
a" 30.00'N _|57°45.00'W 56° 45.00 W
Lt [ezsoon  |erasoow [as ee 75___ [9° 50.00'N
| 2 erzso0n  sr-aoorw [aa farz000Nn [sersocow [76 _‘jors000N
43 8° 20.00°N _|57°40.00'W }—s__fresorn_fersore [nen 59° 30.00" W
14 lg? 20.00'N _|s7°30.00'W fav45.0o'N  |s7o.00'w | 78 «igs 4500/N [59° 2500 W
15 a1s00N  |sv-ao0rw | 47 —s«(a°S000N |s7-000w =| 79 —‘|eran00N fag 2500W
—
| |
[| |
[ss
| ss

5B” 15.00° W

Then eastward to the
(Guyana/Suriname boundary at
30

Then northward along the

58° 30.00°W 9° 5.00'N

73 3
8
8
z

GuyanaiSuriname boundary to
intersect with 59° 00S |
A500 N le an0rn —_legreaw~
32 7°45.00'N [56° 20.00°W N aea5co ww]
mT Be

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess
DESCRIPTION OF CONTRACT AREA
The following five (5) minute by five (5) minute square graticular blocks describe the area,

These blocks as described are shown on the block reference map attached as Annex B.

BLOCK A

BLOCK B

BLOCK K
BLOCK L

6*, 7*, 8-12, 18%, 19-24, 31-36, 44-48, 58-60, 72
1, 13, 14, 25-27, 37-40, 49-52, 61-65, 73-78, 87-93, 100-108, 113-120, 126-132,
139-144
97-102, 109-115, 121-128, 133-141
9-12, 23, 24, 36

1-10, 13-23, 25-36, 37-48, 49-60, 62-72, 76-84, 89-96, 103-108, 116-120, 130-132,
143, 144

37, 38, 49, 50, 61, 62, 73-75, 85-87, 97-100, 109-113, 121-126, 133-138
11, 12, 23, 24, 35, 36, 47, 48

1-7, 13-19, 25-32, 37-45, 46*, 50-56, 57*, 64, 65, 68, 69°
[BLocKFF [133 0 C—CSCSdY

* denotes part block

Annex A
Petroleum Agreement oe,

Government of Guyana — Esso, Nexen and Hess <b
ANNEX B— MAP OF CONTRACT AREA

NOEL

NOC.E

NA6

NOC.6

NOC. OL

BR
2

ia 8
t
3

|

NeOE

i

Baly ypeIUOD

yo0]g 4201qe}S

MOE.2S MSS

JONI 9SvOASUEE) : UOHDAkd

Miz 9v07" WN ¥861 SOM

warskg eauaiqoy syauepio[D |

Lf

im
im
rt

NOE.E

Government of Guyana— Esso, Nexen and Hess

Petroleum Agreement

ANNEX C - ACCOUNTING PROCEDURE

SECTION 1 - GENERAL PROVISIONS

1.1 Definitions
For the purpose of this Accounting Procedure the terms used herein which are defined in
the Agreement or in the Act shall have the same meaning when used in this Accounting
Procedure.

1.2. Documentation Required to be Submitted by the Contractor

(a) The Contractor shall keep the accounts, operating records, reports and statements
relating to the Petroleum Operations:

@ in accordance with the terms of the Agreement and this Accounting
‘Procedure; and

Gi) in such form as may be agreed from time to time between the Parties which
shall identify the categories of costs, expenses, expenditures and credits
classified in Sections 2 and 3 of this Annex.

(b) Pursuant to (a) above, the Contractor shall make quarterly Statements relating to
the Petroleum Operations including:

(i) Production Statement (see Section 5 of this Annex).

(ii) Value of Production and Pricing Statement (see Section 6 of this Annex).

(v) End-of-Year Statement (see Section 9 of this Annex).

(vi) Budget Statement (see Section 10 of this Annex).

1.3 Language, Units of Account and Exchange Rates

(a) Accounts shall be maintained in Guyanese dollars and United States dollars;
however, the United States dollars accounts will prevail in case of conflict. Barrels
shall be employed for measurements of production of Crude Oil required under the
Agreement and this Annex. Standard cubic feet (scf) shall be employed for

Annex C Page I

Petroleum Agreement w

Government of Guyana — Esso, Nexen and Hess 0S
1.4

1.5

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

measurements of production of Natural Gas required under the Agreement and this
Annex. The language employed shall be English.

(b) Should there be any gain or loss from exchange of currency, it will be credited or
charged to the accounts under the Agreement.

(c)
(i) Amounts received and costs, expenses and expenditures made in currencies
other than United States dollars or Guyanese dollars shall be converted into
United States dollars by using the relevant foreign exchange rate published
in the Wall Street Journal on the first business day following the Month in
which the relevant transaction occurred.

(ii) Amounts received and costs, expenses and expenditures made in Guyanese
dollars or in United States dollars shall be converted from Guyanese dollars
into United States dollars or from United States dollars into Guyanese
dollars on the basis of the average of the buying and selling exchange rates
between the currencies in question as determined and published by the Bank
of Guyana, prevailing on the last Business Day of the Calendar Month
preceding the Calendar Month that the relevant transaction occurred.

(iii) The actual exchange rates applied in accordance with sub-section 1.3 (c) (ii)
above and, where relevant, sub-section 1.3 (c) (i) above, shall be identified
in the relevant Statements required under sub-Section 1.2 (a) of this Annex.

Payments

(a) All payments between the Parties under the Agreement shall, unless otherwise
agreed, be made in United States dollars and through a bank designated by the
receiving Party.

(b) All sums due under the Agreement during any Calendar Month shall, for cach day
such sums are overdue bear interest at the Agreed Interest Rate.

Audit and Inspection Rights of Government

(a) The Minister shall have the right to audit upon ninety (90) days written notice, at
his sole cost and expense, accounts and records of the Contractor, maintained
hereunder with respect to each Calendar Year within two (2) years from the end of
each such Year. For purposes of auditing, the Minister may audit, examine and
verify, at reasonable times during normal business hours but not more than once
per Calendar Year, all charges and credits relating to the Contractor's activities

correspondence and records necessary to audit and verify the charges and credits.
During such annual audit, examination and verification in respect of each Calendar
Year the Minister may review items previously subjected to audit in earlier Years
but such review shall:

(i) only be carried out in conjunction with the annual audit for any given Year;
and

{ii) subject to Section 1.5 (b), no sooner than twelve (12) months following the
previous audit thereof; and

(iii) _ only be for the purposes of verifying a matter arising in a later period, which
relates to the earlier Year(s) in question or as specified in Section 1.5 (b).

In conducting such audits, the auditors may physically examine at the sole cost and
expense of the Minister, property, facilities and stocks used in Petroleum
Operations wherever located. Such examinations shall take place at reasonable
times during normal business hours upon fifteen (15) days prior notice.

(b) At the conclusion of each audit, the Parties shall endeavour to settle outstanding
matters and a written report will be issued to the Contractor within sixty (60) days
of the conclusion of such audit. The report shall include all claims arising from
such audit.

The Contractor shall reply to the report in writing as soon as possible and in any
event not later than sixty (60) days following receipt of the report indicating
acceptance or rejection of the audit claim and in the case of a rejection showing
explanations thereof.

Should the Minister consider that the report or reply requires further investigation
on any item therein, the Minister shall have the right to conduct further
investigation in relation to such matter within sixty (60) days of its receipt of
Contractor's reply. If within sixty (60) days of the Minister's further investigation,
the Parties are unable to agree to the disposition of the Minister's audit claim, the
claim shall be submitted to the sole expert in accordance with Article 26 of the
Agreement.

All adjustments resulting from an audit agreed to by the Contractor and the Minister
conducting the audit shall be reflected prompily in the accounts by the Contractor
and any consequential adjustments in Crude Oil entitlements shall also be made
promptly.

In the event that an audit claim by the Minister i
satisfaction by the Contractor's reply as provid

tled to the Minister’s

Annex C Page 3

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess
entitled to recover any disputed amounts pending final resolution of the claim.
However, any subsequent adjustments in the Minister's share of Profit Oil following
resolution of the claim shall be repaid with interest, at the Agreed Interest Rate as
a first claim from Contractor's share of future Profit Oil. In the event that the
Contractor's share of Profit Oil is insufficient to provide for the Minister's extra
entitlement including interest, the Contractor shall promptly make an equivalent
payment in United States dollars to the Minister.

(c) Without prejudice to the finality of matters as described in sub-sections 1.5 (a) and
1.5 (b) all documents referred to in those sub-sections shall be maintained and made
available for inspection by the Minister for two (2) years following their date of
issue providing, however, that where issues are outstanding with respect to an audit,
the Contractor shall maintain documents for a longer period until the issues are
resolved.

{d) The Contractor may require that audits hereunder of accounts and records
maintained by Affiliated Companies of the Operator, other than any Affiliated
Company of the Operator which is conducting a substantial part of the Petroleum
Operations on behalf of the Contractor be conducted either by the Operator's
statutory auditors working under the instruction of the Minister (provided such
appointment is accepted by the statutory auditors), failing which, by an independent
firm of auditors of international standing to be approved by the Minister.

(e) Nothing herein above provided shall entitle the Minister or his auditors to have
access to data and records which:

(i) are subject to statutory restrictions on disclosure; or
(ii) do not relate to Petroleum Operations; or

(iii) are not customarily disclosed in auditing practice in the international
petroleum industry; provided however, that where the Minister or his
auditors seek confirmation that charges subject to restricted access under
(a), (b) and (c) above have been properly charged under this Agreement and
Accounting Procedure, they shall be entitled to seek (at their sole cost) from
the statutory auditors of the Contractor or its Affiliated Companies, as the
case may be, certification that such charges have been levied on a fair and
reasonable basis.

Annex C Page 4

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

SECTION 2 - CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS,
EXPENSES AND EXPENDITURES

All costs, expenses and expenditures relating to the Petraleum Operations referred to in Section 3
shall be classified, defined and allocated as follows:

2.1 Exploration Costs are all direct and allocated indirect expenditures incurred in the search
for Petroleum in an area which is or was, at the time when such costs were incurred, in the
Contract Area, including:

(a) Aerial, geophysical, geochemical, paleontological, geological, topographical and
seismic surveys and studies and their interpretation provided the data relates to the
Contract Area.

(b) Core hole drilling and water well drilling.

(c) Labour, materials or equipment, and services used in drilling Exploration and
Appraisal Wells with the object of finding Petroleum or for the purposes of
appraising the extent of producible reservoirs already discovered provided such
wells are not completed as producing wells.

(d) Facilities or allocated portions thereof used solely in support of the purposes
described in (a) (b) and (c) above.

(e) All General and Administrative Costs, Annual Overhead Charges and all Service
Costs allocated to Exploration Costs.

63) Any other Contract Costs incurred in the search for and appraisal of Petroleum after
the Effective Date.

{g) Annual amounts set forth and paid to the Minister pursuant to
Agreement.

{h) Rentals.
(i) Licenses and other fees.

2.2. Development Costs shall consist of all expenditures incurred in:

; ; = GES

(a) Drilling wells, which are completed as producing wells and drilling-wellS for
purposes of producing from a producible reservoir whether these wells are dry or
producing, and drilling wells for the injection of water or gas to enhance recovery
of Petroleum.

(b) Completing wells by way of installation of casing or equipment or otherwise after

Annex C Page 5

Petroleum Agreement afin
Government of Guyana ~ Esso, Nexen and Hess
{c)

(d)

(e)
a)

a well has been drilled for the purpose of bringing the well into use as a producer
or as a well for the injection of water or gas to enhance recovery of petroleum.

Intangible drilling costs such as labour, consumable material and services having
no salvage value which are incurred in drilling and deepening of wells for
production purposes.

The costs of field facilities such as pipelines, flow lines, production and treatment
units, wellhead equipment subsurface equipment, enhanced recovery systems,
offshore platforms, petroleum storage facilities, export terminals and piers,
harbours and related facilities and access roads for production activities.

Engineering and design studies for field facilities.

All General and Administrative Costs, Annual Overhead Charges and all Service
Costs allocated to Development Costs.

2.3. Operating Costs are all expenditures incurred in the Petroleum Operations, which are other
than Exploration Costs, Development Costs, General and Administrative Costs and Annual
Overhead Charge and Service Costs. The balance of General and Administrative Costs
and Service Costs not allocated to Exploration Costs or Development Costs shall be
allocated to Operating Costs.

2.4 — Service Costs

{a)

(b)

These are direct and indirect expenditures in support of the Petroleum Operations
including but not limited to warehouses, piers, marine vessels, vehicles, motorised
rolling equipment, aircraft, fire and security stations, workshops, water and sewage
plants, power plants, housing, community and recreational facilities and furniture,
tools and equipment used in these activities and safety and security services.
Service Costs in any Calendar Year shall include the total costs incurred in such
Year to purchase and/or construct said facilities as well as the annual costs to
maintain and operate the same.

All Service Costs will be allocated to Exploration Costs, Development Costs and
Operating Costs in accordance with standard industry accounting practice or on an
equitable basis otherwise agreed between the Minister and the Contractor.

2.5 General and Administrative Costs and Annual Overhead Charge

(a)

(b)

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

General and Administrative Costs are all general and administrative costs in respect
of the local office or offices including but not limited to supervisory, accounting
and employee relations services, but which are not otherwise recovered.

limited to financial, legal, accounting and employee relations services. For the
period from the Effective Date until the date on which the first Petroleum
Production Licence under the Agreement is granted by the Minister this annual
charge shall be five percent (5%) of the annual Contract Costs, including those
covered in sub-section 2.5(a), incurred during the Calendar Year. From the date of
grant of the Petroleum Production Licence the Annual Overhead Charge will be:

First $ 5,000,000 of annual Contract Costs:
Next $ 5,000,000 of annual Contract Costs:
Next $5,000,000 of annual Contract Costs:
Next $20,000,000 of annual Contract Costs:
In excess of $ 35,000,000 of Contract Costs

The above amounts are additive.

35%

4%

3%

2%

1%

(c) All General and Administrative Costs and Annual Overhead Charge will be
allocated to Exploration Costs, Development Costs and Operating Costs in
accordance with standard industry accounting practice or on an equitable basis

otherwise agreed between the Minister and the Contractor.

Annex C Page 7

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess

SECTION 3 - COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE

CONTRACTOR

3.1 Costs Recoverable Without Further Approval of the Minister

Subject to the provisions of the Agreement, the Contractor shall bear and pay the following
costs and expenses in respect of the Petroleum Operations, These costs and expenses will
be classified under the headings referred to in Section 2. They are all recoverable as
Contract Costs by the Contractor under the Agreement.

(a) Surface Rights

This covers all costs attributable to the acquisition, renewal or relinquishment of
surface rights acquired and maintained in force for the Contract Area including any
amounts payable pursuant to Article 10 of the Agreement.

(b) Labour and Associated Labour Costs

@

(ii)

{iii)

(iv)

(vy)

(vi)

Petroleum Agreement

Government of Guyana — Esso, Nexen and Hess

Gross salaries and wages including bonuses of the employees of the Parties
comprising the Contractor directly engaged in the Petroleum Operations,
irrespective of the location of such employees, it being understood that in
the case of those personnel only a portion of whose time is wholly dedicated
to Petroleum Operations, only that pro-rata portion of applicable wages and
salaries will be charged.

Costs regarding holiday, vacation, sickness and disability payments
applicable to the salaries and wages chargeable under (i) above.

Expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the Cooperative Republic of Guyana or the laws
of the place of incorporation of the Affiliated Company or origin of the
individual, which are applicable to cost of salaries and wages chargeable
under (i) above.

Cost of established plans for employees’ life insurance, hospitalisation,
pensions, and other benefits of a similar nature customarily granted to the
employees of the Parties comprising the Contractor.

Reasonable travel and personal expenses of such employees including those
made for travel and relocation of the Expatriate Employees assigned to the
Cooperative Republic of Guyana all of which shall be in accordance with
the normal practice of the Parties comprising the Contractor.

Any personal income taxes owing ent a
by employees of the Parties ing” the,
ag

Annex C Page[8
reimbursed by a Party comprising the Contractor.

(c) Transportation

The cost of transportation of employees, equipment, materials and supplies
necessary for the conduct of the Petroleum Operations.

(d) Charges for Services

(0)

(ii)

Petroleum Agreement

Government of Guyana — Esso, Nexen and Hess

Third Party Contracts

The actual costs of contracts for technical and other services entered into by
the Contractor for the Petroleum Operations, made with third parties other
than Affiliated Companies of the Contractor are recoverable; provided that
the prices paid by the Contractor are competitive with those generally
charged by other international or domestic suppliers for comparable work
and services.

Affiliated Companies

Without prejudice to the charges to be made in accordance with sub-section
2.5, in the case of services rendered to the Petroleum Operations by an
Affiliated Company, the charges will be based on actual costs without
profits. The charges will be no higher than the usual prices charged by the
Affiliated Company to third parties for comparable services under similar
terms and conditions elsewhere and will be fair and reasonable in the light
of prevailing international oil industry practice and conditions.

The salaries, wages and related costs of employees of an Affiliated
Company that are temporarily or permanently assigned in Guyana and are
directly engaged in Petroleum Operations shall be chargeable to the project
at their actual documented cost. The salaries, wages and related costs of
employees of an Affiliated Company that are temporarily or permanently
outside of Guyana and are directly engaged in Petroleum Operations shall
be chargeable to the project at their actual documented cost. Costs for
salaries, wages and related costs shall be charged to the project on an actual
basis or at a rate based upon the average cost in accordance with the
Affiliated Company’s usual practice. The methodology of determining
tates based on average cost shall be provided to the Government upon their
request. Such rates may be reviewed at least annually with the Minister.
Reasonable actual documented expenses (including travel costs) of those
employees whose salaries and wages are chargeable to the project and are

charged to the project.

Annex C Page 9 |
\

& ae ot
en oi

Girne

(e) Material

{i) So far as is practicable and consistent with efficient and economical
operation, only such material or equipment shall be purchased or furnished
by the Contractor for use in the Petroleum Operations as may be required
for use in the reasonably foreseeable future and the accumulation of surplus
stocks shall be minimized.

{ii) The Contractor does not warrant material beyond the supplier’s or
manufacturer’s guarantee express or implied, and in case of defective
material or equipment, any adjustment received by the Contractor from the
suppliers/manufacturers or their agents will be credited to the accounts
under the Agreement.

(iii)

(a) Except as provided in (b) below, material purchased by the
Contractor for use in the Petroleum Operations shall be valued to
include invoice price less trade and cash discounts (if any), purchase
and procurement fees plus freight and forwarding charges between
point of supply and point of shipment, freight to port of destination,
insurance, taxes, custom duties, consular fees, other items
chargeable against imported material and, where applicable,
handling and transportation expenses from point of importation to
warehouse or operating site, and cost of the material in question
should not exceed those prevailing in normal “arms length”
transactions on the open market for material of similar quality and
supplied on similar terms at the time of procurement.

(b) Material purchased from Affiliated Companies of the Parties
comprising Contractor shall be charged at the prices specified at (1)
and (2) hereof.

(1) New Material (Condition )

Shall be valued and invoiced at a price, which should not
exceed the price prevailing in normal “arms length”
transactions on the open market at the time of procurement.

Used Material (Conditions "B" and "C")

Material which is in sound and serviceable condition
and is suitable for reuse without reconditioning shall
be classified as Condition "B" and priced at not more
than seventy-five percent (75%) of the price of new
material defined in (1) above.

(ii) Material, which cannot be classified as Condition

Annex C Page 10

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess VX” em
<L

"B" but which:

(a) after reconditioning will be further
serviceable for original function as good
second-hand material (Condition "B"), or

(b) __ is serviceable for original function but not
suitable for reconditioning; shall be classified
as Condition "C" and priced at not more than
fifty percent (50%) of the current price of
new material (Condition "A") as defined in
(1) above. The cost of reconditioning shall
be charged to the reconditioned material
provided that the Condition "C" material
value plus the cost of reconditioning does not
exceed the value of Condition "B" material.

., (iii) | Material, which cannot be classified as Condition
= “B” or Condition “C”, shall be priced at a value
commensurate with its use.

When the use of material is temporary and its service
to the Petroleum Operations does not justify the
reduction in price as provided for in (2) (ii) hereof,
such material shall be priced on a basis that will
result in a net charge to the accounts under the
Agreement consistent with the value of the service
rendered.

(f) Rentals, Duties and Other Assessments

All rentals, taxes, levies, charges, fees, contributions and any other assessments and
charges levied by the Government in connection with the Petroleum Operations and
paid directly by the Contractor.

(g) Insurance and Losses

Insurance premium and cost incurred for insurance pursuant to Article 20 provided
that if such insurance is wholly or partly placed with an Affiliated Company of the
Parties comprising the Contractor, such premium and costs shall be recoverable
only to the extent generally charged by competitive insurance companies other than
an Affiliated Company of a Party comprising the Contractor. Costs, losses and
damages incurred to the extent not made good by insurance, are recoverable,
including costs, losses or damages resulting from the indemnities in Article 2 of the

Annex C Page 11 XQ
Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

yb

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

(h)

@)

@)

(k)

Q

Agreement, unless such costs, losses or damages have resulted solely from an act
of willful misconduct or gross negligence of the Contractor.

Legal Expenses

All costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retention and protection of the Contract
Area and in defending or prosecuting lawsuits involving the Contract Area or any
third party claim arising out of activities under the Agreement or sums paid in
respect of legal services necessary or expedient for the protection of the interest of
the Parties are recoverable. Where legal services are rendered in such matters by
salaried or regularly retained lawyers of the Contractor or an Affiliated Company
of the Parties comprising Contractor, such compensation will be included instead
under sub-section 3.1(b) or 3.1(d) above as applicable.

Training Costs

All costs and expenses incurred by the Contractor in training of Guyanese personnel
and such other amounts as may be expended on training under Article 19 of the
Agreement.

General and Administrative Costs and Annual Overhead Charge

The costs described in sub-section 2.5(a) and the charge described in sub-section
2.5(b).

Pre-Contract Costs

Costs incurred by Contractor in connection with petroleum operations carried out
pursuant to the 1999 Petroleum Agreement, which shall include: (1) four hundred
and sixty million, two hundred and thirty seven hundred thousand and nine hundred
and eighteen United States Dollars (US$ US$460,237,918) in respect of all such
costs incurred under the 1999 Petroleum Agreement prior to year end 2015, and (2)
such costs as are incurred under the 1999 Petroleum Agreement between January
1, 2016 and the Effective Date which shall be provided to the Minister on or before
October 31, 2016 and such number agreed on or before April 30, 2017. For
purposes of this paragraph, the term Pre-Contract Costs include contract costs,
exploration costs, operating costs, service costs and general and administrative
costs and annual overhead charge as those terms are defined in the 1999 Petroleum
Agreement.

Interest and Financing Costs

Interest, expenses and related fees incu
comprising the Contractor for Petrolew

Pmigeps raised by the Parties
er financing costs

Annex C Pag

(m)

provided that such expenses, fees and costs are consistent with market rates.
Abandonment Costs

Amortized abandonment costs calculated pursuant to Article 20.1(d)(iii).

3.2. Costs Recoverable only with Approval of the Minister

@

(b)
(c)

Commission paid to intermediaries by the Contractor.

Donations and contributions to organisations in Guyana.

Expenditure on research into and development of new equipment, material and
techniques for use in searching for developing and producing petroleum which will
be of benefit to Petroleum Operations.

33 Costs not Recoverable under the Agreement

(a)

(b)

(c)

(d)

(e)

0)
(g)

With the exception of the sum specified in sub-section 3.1(k), costs incurred before
the Effective Date.

Petroleum marketing or transportation costs of Petroleum beyond the Delivery
Point.

Amounts paid under Article 3.2 of the Agreement, if any, and, other amounts paid
with regard to non-fulfillment of contractual obligations, subject to Section 3.1(g).

Costs of arbitration and the sole expert in respect of any dispute under the
Agreement.

Fines and penalties imposed by Courts of Laws of the Cooperative Republic of
Guyana.

Payments made in accordance with Article 15.4 of the Agreement.
Costs incurred as a result of willful misconduct or gross negligence of the

Contractor or failure to insure where insurance is required pursuant to Article
20.2(a) of the Agreement.

3.4 Other Costs and Expenses

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Annex C Page 13

3.5 Credits under the Agreement

The net proceeds of the following transactions will be credited to the Accounts under the
Agreement and shall reduce the amount of Contract Costs, which the Contractor is entitled
to recover from Cost Oil, by a corresponding amount:

(a)

{b)

(©)

(d)

(e)

0)

(g)

(h)

3.6 Duplication of Charges and Credits

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

The net proceeds of any insurance or claim in connection with the Petroleum
Operations or any assets charged to the accounts under the Agreement when such
operation or assets were insured and the premium charged to the accounts under the
Agreement.

Revenue received from third parties for the use of property or assets the cost of
which has been charged to the accounts under the Agreement.

Any adjustment received by the Contractor from the suppliers/manufacturers or
their agents in connection with defective material the cost of which was previously
charged to the accounts under the Agreement.

Rentals, refunds or other credits received by the Contractor which apply to any
charge which has been made to the accounts under the Agreement, including any
costs and expenses previously charged to the accounts pursuant to sub-section
3.1(h) and which have been successfully recouped from legal proceedings but
excluding any award granted to the Contractor under arbitration referred to in
sub-section 3.3(d) above.

The value at the time of export of inventory materials subsequently exported from
the Co-operative Republic of Guyana without being used in the Petroleum
Operations, the acquisition costs of which have been charged to the accounts under
the Agreement.

The proceeds from the sale or exchange by the Contractor of materials, equipment,
plant or facilities, the acquisition costs of which have been charged to the accounts
under the Agreement, including such items sold to the Government;

The proceeds from the sale of Petroleum Data which relates to the Contract Area
provided that the acquisition costs of such rights and information have been
charged to the accounts under the Agreement;

The proceeds derived from the sale or licence of any intellectual property the

development costs of which have been charged t
Agreement. Sy
SS

Annex C Page 14

Notwithstanding any provision to the contrary in this Accounting Procedure, it is the
intention that there shall be no duplication of charges or credits to the accounts under the
Agreement.

Annex C Page 15

Petroleum Agreement eet

Government of Guyana — Esso, Nexen and Hess <lh
SECTION 4 - RECORDS AND VALUATION OF ASSETS

The Contractor shall maintain detailed records of property in use for the Petroleum Operations in
accordance with normal practice in exploration and production activities of the international
petroleum industry. The Contractor shall notify the Minister annually in writing of all assets
acquired and all assets disposed of during the preceding twelve (12) months. At reasonable
intervals but at least once a year with respect to moveable assets and once every three (3) years
with respect to immovable assets, inventories of the property under the Agreement shall be taken
by the Contractor. The Contractor shall give the Minister at least thirty (30) days written notice of
its intention to take such inventory and the Minister shall have the right to be represented when
such inventory is taken, The Contractor will state clearly the principles upon which valuation of
the inventory has been based. When an assignment of rights under the Agreement takes place a
special inventory may be taken by the Contractor at the request of the assignee provided that the
costs of such inventory are borne by the assignee.

Annex C Page 16

Petroleum Agreement erin

Government of Guyana — Esso, Nexen and Hess

<p
SECTION 5 - PRODUCTION STATEMENT

5.1 Upon commencement of production of Petroleum from the Contract Area, the Contractor
shall submit a monthly Production Statement to the Minister showing the following
information separately for each Field and in aggregate for the Contract Area.

(a)
(b)

(c)
(d)
(e)
()
(g)

(h)

0)

0)

The gross quantity of Crude Oil and Natural Gas produced.

The quantities of Crude Oil and Natural Gas used for the purpose of carrying on
Petroleum Operations including drilling and Production Operations and pumping
to Field storage.

Quantities of Crude Oil and Natural Gas lost.

The quantities of Natural Gas flared.

The quantity of Crude Oil produced and sold.

The quantity of Natural Gas produced and sold.

The quantity of stocks of Crude Oil held at the beginning of the Calendar Quarter
in question.

The quantity of stocks of Crude Oil held at the end of the Calendar Quarter in
question.

The number of days in the Quarter during which Petroleum was produced from
each Field.

The average daily production rate for each Field, calculated in accordance with
Article 11.6 of the Agreement.

5.2 The Production Statement for each Calendar Quarter shall be submitted to the Minister not

later than thirty (30) days after the end of such Calendar Quarter.

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

Annex C Page 17

SECTION 6- VALUE OF PRODUCTION AND PRICING STATEMENT

6.1 The Contractor shall, for the purposes of Article 13 of the Agreement prepare a statement
providing calculations of the value of Crude Oil and the value of the Natural Gas produced
and saved during each Calendar Quarter for each Field. This statement, which shall be
prepared for each quality of Crude Oil and the Natural Gas produced from the Contract
Area, shall contain the following information:

{a)

(b)

{c)

(a)
(©)

The quantities, prices and receipts realised therefor by the Contractor as a result of
Third Party Sales of Crude Oil and the Natural Gas made during the Calendar
Quarter in question.

The quantities, prices and receipts realised therefor by the Contractor as a result of
sales of Crude Oil and the Natural Gas made during the Calendar Quarter in
question, other than Third Party Sales.

The percentage of total volume of Crude Oil sales which were Third Party Sales.

The percentage of total volume of Natural Gas sales which were Third Party Sales.

Information supplied to the Minister by Contractor for the purposes of Article 13.2
of the Agreement.

6.2 The Value of Production and Pricing Statement for each Calendar Quarter shall be

submitted to the Minister not later than thirty (30) days after the end of such Calendar
Quarter,

Annex C Page 18 bin
Petroleum Agreement

Goverment of Guyana — Esso, Nexen and Hess <<}

SECTION 7 - STATEMENT OF EXPENDITURE AND RECEIPTS

7.1 The Contractor shall prepare with respect to each Calendar Quarter, or on a monthly basis
if requested by the Minister in writing, a Statement of Expenditure and Receipts under the
Agreement. The Statement will distinguish between Exploration Costs, Development
Costs and Operating Costs consistent with the individual categories specified in Sections
2 and 3 herein and will separately identify major items of expenditures within these
categories. The statement will show the following:

(a)
(b)
(c)
1)
()

Actual expenditures and receipts on a monthly basis for the period in question.
Cumulative expenditure and receipts for the budget year in question.
Cumulative expenditures and receipts since the Effective Date.

Latest forecast of cumulative expenditures to year end.

Variations between budget forecast and latest forecast, with explanations thereof.

7.2 Subject to 7.1, the Statement of Expenditure and Receipts shall be submitted to the Minister
no ater than thirty (30) days after the end of such Calendar Quarter or Month as the case
may be.

Annex C Page 19 44
Petroleum Agreement ok
Government of Guyana — Esso, Nexen and Hess

“ay
SECTION 8- COST RECOVERY STATEMENT

8.1 The Contractor shall prepare with respect to each Calendar Quarter a Cost Recovery
Statement containing the following information:

{a)

{b)
{c)

(d)

(e)
(

Recoverable Contract Costs carried forward from the previous Calendar Quarter, if
any.

Recoverable Contract Costs for the Calendar Quarter in question.

Total Recoverable Contract Costs, which is that cost at sub-section 8.1 (a) plus that
cost at sub-section 8.1 (b).

Quantity and value of Cost Oil taken and disposed of by the Contractor for the
Calendar Quarter in question.

Contract Costs recovered for the Calendar Quarter in question.

Total cumulative amount of Contract Costs to be carried forward into the next
Calendar Quarter.

8.2 The information to be submitted under Section 8.1 (d) and (e) above shall be given in
separate statements for each Field, so as to indicate together, the Contractor's total
allocation of Cost Oil as required under Article 11 of the Agreement.

8.3. The Cost Recovery Statement to be submitted under sub-section 8.1 shall identify the
unrecovered cost of assets for the purpose of Article 20.1(b)(iii) of the Agreement.

8.4 The Cost Recovery Statement for each Calendar Quarter shall be submitted to the Minister
no later than thirty (30) days after the end of such Calendar Quarter.

Annex C Page 20 ec afr
Petroleum Agreement \v

Government of Guyana — Esso, Nexen and Hess ay

SECTION 9 - END-OF-YEAR STATEMENT

9.1 The Contractor shall prepare an End-of-Year Statement. The Statement will contain
aggregated information for the Calendar Year in the same format as required in the Value
of Production and Pricing Statement, Cost Recovery Statement and Statement of
Expenditures and Receipts but wil! be based on actual quantities of Petroleum produced
and expenses incurred. The End-of-Year Statement for each Calendar Year shall be
submitted to the Minister within one hundred and twenty (120) days of the end of such
Calendar Year.

(a) Crude Oil

(i) In the event the domestic supply obligations under Article 17 are effected
by the Government as to Crude Oil, not later than one hundred and twenty
(120) days after the end of each Calendar Year, the Minister, acting on
behalf of the Government, shall make available to Contractor an annual
summary (the “Domestic Supply Report”) describing (a) the Government's
total entitlement from all Crude Oil production in Guyana during the prior
Calendar Year, (b) the quantity of Crude Oil actually provided to the
Government by Contractor and all third parties which produce Crude Oil in
Guyana during the prior Calendar Year, and (c) a description of the
quantities and use of all Crude Oil provided to the Government by
Contractor and all third parties which produce Crude Oil in Guyana,
including without limitation, domestic power supply from power plant
facilities, refined products for domestic consumption from refineries, etc.,
and any quantities of Crude Oil, refined products, petrochemicals or fuel for
power generation that are exported from Guyana.

{b) Natural Gas

@ In the event the domestic supply obligations under Article 17 have been
effected by the Government as to Natural Gas, not later than one hundred
and twenty (120) days after the end of each Calendar Year, the Minister,
acting on behalf of the Government, shall make available to Contractor an
annual summary (the “Domestic Supply Report’) describing (a) the
Government's total entitlement from all Natural Gas production in Guyana
during the prior Calendar Year, (b) the quantity of Natural Gas actually
provided to the Government by Contractor and all third parties which
produce Natural Gas in Guyana during the prior Calendar Year, and (c) a
description of the quantities and use of all Natural Gas provided to the
Government by Contractor and all third parties which produce Natural Gas
in Guyana, including without limitation, di ie-residential, commercial
and industrial consumption, fuel used er generation, etc.,

or, and any quantities of Natural Gas, A i
4,

Annex C Page 21

Petroleum Agreement
Government of Guyana ~ Esso, Nexen and Hess
export or used as feedstock for petrochemical exports, such as methanol and
fertilizer.

Annex C Page 22 G \
Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess NZ AM
SECTION 10 - BUDGET STATEMENT

10.1 The Contractor shall prepare an annual budget pursuant to Article 7 of the Agreement (the
“Budget Statement”). The Budget Statement will distinguish between Exploration Costs,
Development Costs and Operating Costs consistent with the individual categories specified
in Sections 2 and 3 and will show the following:

(a) Forecast expenditures and receipts under the Agreement for the Calendar Year.

(b) Cumulative expenditures and receipts to the end of the said Calendar Year.

Annex C Page 23 f

Petroleum Agreement
Government of Guyana — Esso, Nexen and Hess

ANNEX D - Pre-Approved and Certified Petroleum Operations Items

A

Acids (stimulation) — chemicals used downhole or injected in oil/gas formations

Acoustical survey equipment — including sonar, side scanning sonar, full wave form sonic
loggers

Aeromagnetic recording survey systems

Air slips also known as tubing slips

All terrain vehicles (ATVs)

Automated equipment at the well head, processing plant or refinery used to monitor and control
production

B

Bags (cloth) with printed tags — used in well testing

Bails (links)

Barrel — chemical mixing when used at the well head

Batteries — for production machinery and equipment

Batteries - geophysical when used exclusively for seismic prospecting in blasting and recording
systems

Bits — drill includes PDCs, tricones

Blasting systems - used for seismic prospecting

Blowout ignition system

Blowout preventers (BOPs)

Boxes — shipping (used in well testing), core

Building — portable

Building - support - when used as weather-related protective covering for equipment such as
electrical generators or instrumentation

Buildings — that provide office or dwelling space; geologist lab trailers; skid-mounted living
trailers

Bulldozers - earth moving equipment

ic

Cable — electrical

Cable - wire rope

Cables — electrical (integrated into machinery)

Cables used for seismic prospecting

Calibration gas — for H2S monitors and H2S analyzers

Casing

Casing accessories

Catwalks — see Scaffolding

Cement — oilwell

Cementing equipment

Centralizers — casing attachment

Centrifuge — used to remove fine drill solids from mud systems
Chemical mixing barrel — when used at the well head
Chemical storage drums — when used at the manufacturing or processing site

Chemicals used in drilling and production operations a
Chemicals used in refining operations

Choke manifold and valves

Circulating system — includes discharge and return lines

Circulating systems — includes mud tanks, mud mixers, discharge and return lines and separators
Cleaners/degreasers — includes oilfield equipment

Cloth bags with printed tags — used in well testing

Coil tubing

Coil tubing reel

Collars — drilling

Communication equipment — includes satellite communications equipment

Compressors — for compression of air or natural gas

Computers — to monitor production/drilling machinery and equipment

Consumables - consumable equipment used in drilling and production operations
Control panels — used to run generators at a well head

Core boxes

Corrosion inhibitors — added to upstream installations for preventative maintenance
Couplings

Custom software — designed for and integrated into drilling and production machinery or
equipment

D

Data processing units used for seismic prospecting
DC electric motors (integrated) used to drive the drawworks mud pumps, or top drives, also
commonly called traction motors

Deflocculants — used in fresh water mud systems

Dehydration chemicals

Dehydrators — including mole sieve used at the well head; used during the production testing
phase

Demulsifiers — used in production operations to remove water from crude oil

Density counters — spectral gamma-gamma

Detectors — flame, when used during the production testing phase as an alternative to a flare
stack

Diesel power generating systems

Discharge and return lines

Dispersants - production chemicals

Distribution panel — electrical that controls the electrical distribution for the entire rig package
Dope — pipe

Drifts — for casing, tubing, and line pipe

Drill bits, includes tricone, PDCs (Polycrystalline Diamond Compact)
Drill collar handling equipment

Drill collars — used in exploration and development drilling

Drill line spoo! - wire rope

Drill pipe — used in exploration and development drilling

Drill pipe handling equipment

Drill stem testing equipment — includes instrumentation

Drilling — detergent; muds; surfactants

Drilling Rigs and associated equipment - Onshore and Offshore
Drilling fluid - chemicals used to create drilling fluid (see mud)

Drills - all drills used exclusively for seismic prospecting includes heli, enviro, LIS, track, truck,
buggy

Drives — top, rotary and pump

Drums — for chemical storage when used at the manufacturing or processing site

E

EDR system (only an EDR and the embedded dedicated computer equipment that is integrated
into the unit) used at the drilling site

Electric generators and alternators

Electric logging equipment

Electrical cable - distribution panel, electrical generating systems

Electrical distribution panel

Electrical generating systems (integrated)

Electrical submersible pumps - ESP - for artificial lift of petroleum

Electrical surveying equipment

Electrical thermostats

Electromagnetic surveying equipment — includes time and frequency domain induced
polarization equipment

Emergency gas shut off devices

Engine oils

Engines - used for oilfield service

Equipment ~ hoisting

Explosives — includes those used in seismic, coring, construction

F

Field potentiometers

Filter bags — for the production machinery and equipment
Fishing tools for retrieving tools lost downhole

Fittings — includes those used in the transportation and distribution system, for example, on
gathering lines

Flame detectors — when used during the production testing phase as an alternative to a flare stack
Flare stacks — includes mobile flare stacks used during the production testing phase

Flare tank systems, located at the wellsite, that are directly connected to the drilling rig and are
used to control polluting emissions

Flare tanks and lines

Float equipment

Fluids — fracturing, stimulating, well servicing
Foamers — used downhole to enhance production
Forklifts

Fracturing chemicals

Fracturing equipment

Fuel gas lines — for oil and gas production machinery
Fuel storage tanks — see Tanks

Full wave form sonic loggers

G
Gamma-ray spectrometers

Gas — welding, acetylene, argon — when used as an inert welding gas or in repair jobs; calibration
gas for H2S monitors and H2S analyzers

Gas dehydration equipment used in processing plants or refineries up to the point where the
petroleum or natural gas is a marketable product

Gas detection monitors that detect hazardous gas and provide a warning

Gas flow equipment — when used downhole to monitor gas flow

Gas lift lines — located at a production wellsite to encourage the flow or transport of gas from the
reservoir to the surface

Gas shut off devices (emergency) — that are attached to a gas line and automatically shut off gas
supply

Gauges — engine

Generating systems — diesel power, electrical

Gensets/generators — portable, mobile or standby alternators generators/gensets)

Geophones

Geophysical batteries - when used exclusively for seismic prospecting in blasting and recording
systems

Geronimo and escape lines

Global positioning systems used for seismic prospecting; used for creating stakeless surveys
Graders

Gradiometers — includes potassium gradiometers for radioactive methods of geophysical
prospecting

Gravel — for well pads, processing plant on-site roads

Gravitational recording survey systems

Gravity meters

Grease

Ground penetrating radar equipment

Gunny sacks

Guns — perforating that are used during the production testing phase

H

Hammer wrenches
Hand held tools
Heat exchangers
Heaters — line, located at the well head to preheat gas but not line heaters on pipeline; used
during the production testing phase

Heli-drills for seismic prospecting

Hoisting equipment

Hooks and swivels — drill pipe handling equipment
Hydraulic tank

Hydraulic winches

Hydrogen sulfide — used for gas scrubbing
Hyperspectral spectrometers used for remote sensing

I A
Imaging equipment — seismic BY AEE
Incinerator — when used during the production testing phase in place of a flare stack to burn off
excess natural gas

Indicator — weight
Inductive conductivity probes used for electrical or electromagnetic surveying
infrared and hyperspectral spectrometers

Infrared spectrometers used for remote sensing

Inhibitors — corrosion added to upstream installations for preventative maintenance
Injector head that runs or retrieves the coil tubing

Instruments -

instruments or equipment for seismic prospecting

Integrated diesel power generating systems

Integrated electrical operating systems

Integrated fuel tanks — see Tanks

Integrated navigation systems used for seismic prospecting

Integrated pump units

Integrated steam heaters

L

Lab testing equipment — used for testing drilling fluids
Lab testing equipment — used for testing production fluids
Labels — for vials used in well testing

Laptop computers (see entry under Computers)

LIDAR (Light Detection and Ranging) mapping equipment used for remote sensing

Light towers or light plants

Lighting — industrial explosion proof

Lights

Lignite — drilling mud or fluid

Line heaters — located at the well head to preheat gas, but not line heaters on the pipeline

Line heaters — used on pipelines, but not line heaters located at the well head for preheating gas
Industry)

Line pipe

Liners used on the ground

Lines — catline, drill, flare, loadline, geronimo and escape, sandline, spool, tong

Lines — discharge, return, flare

Links (bales)

Liquefaction equipment — used in a processing plant or refinery to liquefy CO2 so that it can be
transported and marketed
Liquid viscosifiers
Loaders — includes loaders used to move drill pipe to and from the drilling rig
Logging equipment — electric wireline
Lubricants - specialty

M

Machinery and equipment used to inject substances into a reservoir
Magnetic susceptibility meters

Magnetometers

Main — drum (also known as a drill drum)

Main drum also known as drill drum — part of the drawworks
Maintenance tools — includes cheater bars

Manifold — choke, valve that is an integral piece of the high pressure pumping system r

Manifold — choke; mud ea

Snubbing unit — composed of a blowout preventor stack, a hydraulic jack and a power unit to run
the hydraulics

Solids control equipment

Sonar — includes side scanning

Sonic loggers — full wave form

Spectral gamma-gamma density counters

Spectrometers — infrared or hyperspectral used for remote sensing, gamma ray

Spools — includes drill line spool

Spools (specialized pieces that adapt tubing to BOPs or for spacing requirements between BOP
and wellhead)

Stabbing guides — used in the drilling process

Stimulating fluids

Stimulation acids — chemicals used downhole or injected in oil/gas formations

Storage tanks — (see Tanks)

Submersible trash pump unit — used to pump drilling fluids, mud/water

Sulphur recovery equipment — used in processing plants and refineries

Survey equipment (see Global positioning systems and Navigation systems)

T

Tank battery
Tanks — flare, integrated fuel, mud or water, stand alone fuel tank fully integrated with drilling
rig that serves as the direct fuel supply for the rig

Tanks — storage — used at a refinery or processing plant

Tanks — water storage

Telecommunication equipment

Thermostats ~ electrical designed for use with any of the machinery or equipment on this list
Thread protectors — used in the drilling process

Time and frequency domain induced polarization equipment used for electrical or
electromagnetic surveying

Tongs — backup and integral tongs, power tongs and jaws

Tongs — power also called rotary or casing tongs, power tongs and jaws, backup and integral
tongs

Tools — fishing tools for retrieving tools lost downhole
Tools - hand

Top drives - Drill Rig

Torque gauges — used in the drilling process

Towers — light

Traction motors

Travelling blocks

Tricones — drill bits

Tubing — includes coil

Tubing slips also known as air slips

Two-way radios

U
Ultraviolet lamps used for remote sensing

Vv

Vacuum and wash pump used to clean up around rig and wash equipment

Vacuum tanks or systems — truck- or trailer-mounted

Vacuum units

Valve — outlet, manifold (integral part of the high pressure pumping system)

Valve manifold (integral part of the high pressure pumping system)

Valves — includes those used in the transportation and distribution system, for example,
gathering lines

Valves — safety — used for well logging, drill stem testing or the production testing phase
Vehicles

Vessels — separator — used during the production testing phase

Vessels - supply and anchor handling for offshore petroleum operations

Vessels - for storage of crude oil (FPSO)

Vessels - Mobile Offshore Drilling Units

Vibrators used for seismic prospecting

Viscosifiers — liquid; dry polymer; concentrated

Ww

Walkways — see Scaffolding

Waste gas transmission — see Pipes
Waste management bins

Waste water treatment units — mobile
Water clarifiers — used to remove residual oil in produced water prior to disposal or re-use
Water disposal lines — includes associated machinery and equipment that are located within the
processing plant

Water storage tanks

Welding equipment and supplies

Well flow lines transporting raw product from a well to a satellite, battery, line pipe or
processing plant

Well logging equipment — includes surface and downhole tools
Well testing equipment - includes surface and downhole tools
Wellhead equipment

Winches

Wireline (or slickline) unit — skid- or truck-mounted

GUYANA
COUNTY OF DEMERARA
AFFIDAVIT OF DUE EXECUTION:-

1, JOANNA HOMER, of Upper Brickdam, Stabroek, Georgetown, Guyana, being duly
sworn make oath and say as follows:-

I. I am one of the persons subscribed as a witness to the Petroleum Agreement
executed on the 27" day of June, 2016, (the “Petroleum Agreement”) a copy

whereof is annexed hereto.

2. On the 27" day of June, 2016, | saw the Honourable RAPHAEL TROTMAN,
Minister responsible for Petroleum, and ERIK OSWALD, the representative of
ESSO EXPLORATION AND PRODUCTION (GUYANA) LIMITED,
TIMOTHY CHISHOLM the representative of HESS GUYANA
EXPLORATION LIIMITED, and CHRISTINE O’CONNOR | and
ROSALIND BYNOE, the representatives of CNOOC NEXEN PETROLEUM
GUYANA LIMITED, duly execute the Petroleum Agreement.

3. The signature “JOANNA HOMER” subscribed as a witness to the Petroleum

Agreement is of my true and proper handwriting.

Sworn to at Georgetown, Demerara, )
4 This Vaay of October, 2016, ) ‘
Before me, JO. |A HOMER

GUYANA
COUNTY OF DEMERARA
AFFIDAVIT OF DUE EXECUTION:-

I, RAFAEL RINCON, of 99 New Market Street, North Cummingsburg, Georgetown,

Guyana, being duly sworn make oath and say as follows:-

1. I am one of the persons subscribed as a witness to the Petroleum Agreement
executed on the 27" day of June, 2016, (the “Petroleum Agreement”) a copy

whereof is annexed hereto,

2: On the 27" day of October, 2016, I saw the Honourable RAPHAEL TROTMAN,
Minister responsible for Petroleum, and ERIK OSWALD, the representative of
ESSO EXPLORATION AND PRODUCTION (GUYANA) LIMITED,
TIMOTHY CHISHOLM the representative of HESS GUYANA
EXPLORATION LIIMITED, and CHRISTINE O’CONNOR and
ROSALIND BYNOE, the representatives of CNOOC NEXEN PETROLEUM
GUYANA LIMITED, duly execute the Petroleum Agreement.

3. The signature “RAFAEL RINCON” subscribed as a witness to the Petroleum

Agreement is of my true and proper handwriting.

Sworn to at Georgetown, Demerara, ) ™
This“ day of October, 2016, )
Before me,

ACOM

